

EXHIBIT 10.1




CREDIT AGREEMENT
(Short-Term Facility)
Dated as of April 21, 2020
Among
CATERPILLAR INC., and
CATERPILLAR FINANCIAL SERVICES CORPORATION,
as Borrowers
THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Banks


CITIBANK, N.A.,

as Agent,


CITIBANK, N.A.,


BofA SECURITIES, INC.,


JPMORGAN CHASE BANK, N.A., and


SOCIÉTÉ GÉNÉRALE


as Joint Lead Arrangers
and Joint Bookrunners



TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1

SECTION 1.01. Certain Defined Terms
1

SECTION 1.02. Computation of Time Periods
17

SECTION 1.03. Accounting Terms
17

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
17

SECTION 2.01. The Revolving Credit Advances; Allocation of Commitments
17

SECTION 2.02. Making the Revolving Credit Advances
18

SECTION 2.03. [Intentionally Omitted]
20

SECTION 2.04. Fees
20

SECTION 2.05. Reduction of the Commitments
21

SECTION 2.06. Repayment of Advances
22

SECTION 2.07. Interest on Advances
22

SECTION 2.08. Interest Rate Determination
23

SECTION 2.09. Prepayments of Advances
23

SECTION 2.10. Increased Costs; Capital Adequacy; Illegality
23

SECTION 2.11. Payments and Computations
26

SECTION 2.12. Taxes
26

SECTION 2.13. Sharing of Payments, Etc
28

SECTION 2.14. Tax Forms
28

SECTION 2.15. Market Disruption
29

SECTION 2.16. [Intentionally Omitted]
30

SECTION 2.17. [Intentionally Omitted]
30

SECTION 2.18. Defaulting Banks
30

ARTICLE III CONDITIONS OF LENDING
31

SECTION 3.01. Conditions Precedent to Initial Advances
31

SECTION 3.02. Conditions Precedent to Each Borrowing
32

SECTION 3.03. Conditions Precedent to Certain Borrowings
32

ARTICLE IV REPRESENTATIONS AND WARRANTIES
33

SECTION 4.01. Representations and Warranties of the Borrowers
33

SECTION 4.02. Additional Representations and Warranties of CFSC
35

ARTICLE V COVENANTS OF THE BORROWERS
36

SECTION 5.01. Affirmative Covenants
36

SECTION 5.02. Negative Covenants
39

SECTION 5.03. Financial Covenant of Caterpillar
40

SECTION 5.04. Financial and Other Covenants of CFSC
40

ARTICLE VI EVENTS OF DEFAULT
41

SECTION 6.01. Events of Default
41

ARTICLE VII AGENCY
44

SECTION 7.01. Appointment and Authority
44

SECTION 7.02. Agent Individually
44

SECTION 7.03. Duties of Agent; Exculpatory Provisions
45

SECTION 7.04. Reliance by Agent
46

SECTION 7.05. Delegation of Duties
46

SECTION 7.06. Resignation or Removal of Agent
46

SECTION 7.07. Non-Reliance on Agents and Other Banks
47

SECTION 7.08. No Other Duties, etc
48

SECTION 7.09. Indemnification
48

SECTION 7.10. Bank ERISA Matters
49

ARTICLE VIII MISCELLANEOUS
50

SECTION 8.01. Amendments, Etc
50

SECTION 8.02. Notices; Communications, Etc
51

SECTION 8.03. No Waiver; Remedies
54

SECTION 8.04. Costs, Expenses and Taxes
54

SECTION 8.05. Right of Set-off
56

SECTION 8.06. Binding Effect
56

SECTION 8.07. Assignments and Participations
57

SECTION 8.08. Governing Law; Submission to Jurisdiction; Service of Process
59

SECTION 8.09. Caterpillar as Agent for the Borrowers
60

SECTION 8.10. Judgment Currency
60

SECTION 8.11. Execution in Counterparts
60

SECTION 8.12. Waiver of Jury Trial
61

SECTION 8.13. USA Patriot Act Notification
61

SECTION 8.14. Confidentiality
61

SECTION 8.15. Treatment of Information
62

SECTION 8.16. [Intentionally Omitted]
64

SECTION 8.17. No Fiduciary Duty
64

SECTION 8.18. Arrangers
65

SECTION 8.19. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
65










SCHEDULES
Schedule I     Commitments
Schedule II    Commitment Fee and Applicable Margin Table    
EXHIBITS
Exhibit A    Form of Note
Exhibit B-1    Form of Notice of Revolving Credit Borrowing
Exhibit B-2    Form of Notice of Allocation
Exhibit C    Form of Assignment and Acceptance
Exhibit D    Form of Opinion of Counsel for each of Caterpillar and CFSC
Exhibit E    [Reserved]
Exhibit F-1    Form of Compliance Certificate (Caterpillar)
Exhibit F-2    Form of Compliance Certificate (CFSC)







--------------------------------------------------------------------------------






CREDIT AGREEMENT
(Short-Term Facility)
Dated as of April 21, 2020
Caterpillar Inc., a Delaware corporation (“Caterpillar”), Caterpillar Financial
Services Corporation, a Delaware corporation (“CFSC”), the financial
institutions listed on the signature pages hereof, in each case together with
their respective successors and assigns (the “Banks”), and Citibank, N.A.
(“Citibank”), as agent (the “Agent”) for the Banks hereunder, agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.     Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Accumulated Other Comprehensive Income” means (i) with respect to Caterpillar,
on any date of determination, the accumulated other comprehensive income(loss)
balance as presented in Caterpillar’s financial statements compiled in
accordance with generally accepted accounting principles, and (ii) with respect
to CFSC, on any date of determination, the aggregate amount, as such amount
appears in CFSC’s financial statements, compiled in accordance with generally
accepted accounting principles, of (x) CFSC’s translation adjustments related to
its foreign currency transactions, (y) adjustments to the market value of CFSC’s
derivative instruments and (z) adjustments to the market value of CFSC’s
retained interests in securitized receivables.
“Activities” has the meaning specified in Section 7.02(b).
“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
(Short-Term Facility), dated April 3, 2020, among the Borrowers and Citibank.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Credit Advance.
“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent’s Group” has the meaning specified in Section 7.02(b).
“Agreement” means this Credit Agreement (Short-Term Facility) as it may from
time to time be further amended, restated, supplemented or otherwise modified
from time to time.


1

--------------------------------------------------------------------------------





“Allocated Commitment” has the meaning specified in Section 2.01(b).
“Allocation” has the meaning specified in Section 2.01(b).
“Allocation Percentage” means, with respect to Caterpillar or CFSC at any time,
such Borrower’s Allocation at such time divided by the Total Commitment at such
time.
“Alternative Financial Information Service” means a generally recognized
financial information service (if any) selected by the Agent in consultation
with the Borrowers that reports interest settlement rates for deposits in
Dollars.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all applicable laws, rules, and regulations of any applicable
jurisdiction concerning or relating to bribery, corruption or money laundering.
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, and such Bank’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
“Applicable Margin” means, from time to time, with respect to any Eurocurrency
Rate Advance or Base Rate Advance, the percentages per annum set forth in
Schedule II hereto based upon the then applicable Credit Rating for the
applicable Borrower and its corresponding Advance; provided that (a) if the
respective Credit Ratings for a Borrower issued by S&P and Moody’s differ by one
level, then the pricing Level for the higher of such Credit Ratings shall apply;
(b) if there is a split in Credit Ratings of more than one level, then the
pricing Level that is one level lower than the pricing Level of the higher
Credit Rating shall apply; (c) if a Borrower has only one Credit Rating, the
pricing Level for such Credit Rating shall apply; and (d) if a Borrower does not
have any Credit Rating, pricing Level V shall apply. Initially, the Applicable
Margin shall be determined based upon the Credit Ratings in effect on the
Closing Date. Thereafter, each change in the Applicable Margin resulting from a
publicly announced change in the Credit Ratings shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.
“Approved Electronic Communications” means each Communication that any Borrower
is obligated to, or otherwise chooses to, provide to the Agent pursuant to this
Agreement or the transactions contemplated herein or therein, including any
financial statement, financial and other report, notice, request, certificate
and other information material; provided, however, that, solely with respect to
delivery of any such Communication by any Borrower to the Agent and without
limiting or otherwise affecting either the Agent’s right to effect delivery of
such Communication by posting such Communication to the Approved Electronic
Platform or the protections afforded hereby to the Agent in connection with any
such posting, “Approved Electronic Communication” shall exclude (i) any notice
that relates to a request for an extension of credit (including any election of
an interest rate or Interest Period relating thereto), (ii) any notice of
Conversion or continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
Conversion or continuation of an existing, Advance, (iii) any notice pursuant to
Section 2.09 and any other notice relating to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iv) all notices of any Event of Default or unmatured Event of Default, (v) any
notice, demand,


2

--------------------------------------------------------------------------------





communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Article III or any other condition
to any Advance or other extension of credit hereunder or any condition precedent
to the effectiveness of this Agreement and (vi) service of process.
“Approved Electronic Platform” has the meaning specified in Section 8.02(d).
“Arrangers” means Citibank, BofA Securities, Inc., JPMorgan and SG.
“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Bank and an assignee, and accepted by the Agent, in accordance with
Section 8.07 and in substantially the form of Exhibit C hereto.
“Available Revolving Credit Commitment” means, as to any Bank at any time, such
Bank’s Revolving Credit Commitment at such time minus the sum of the aggregate
principal amount of such Bank’s outstanding Revolving Credit Advances.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank” has the meaning specified in the introductory paragraph hereof.
“Bank Appointment Period” has the meaning specified in Section 7.06.
“Bank Insolvency Event” means, with respect to any Bank, that (i) such Bank or
its Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Bank or its Parent Company or
its assets to be, insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, or (ii)
other than pursuant to an Undisclosed Administration that is not expected to
impair or delay a Bank’s ability to satisfy its funding obligations hereunder,
such Bank or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Bank or its Parent Company, or such Bank or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.
“Bank of America” means Bank of America, N.A.


3

--------------------------------------------------------------------------------





“Base Rate” means, for any date during any Interest Period or any other period,
a fluctuating interest rate per annum as shall be in effect from time to time
which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York, New
York, and in effect on such date, as Citibank’s base rate; and
(b)    1/2 of one percent above the Federal Funds Rate as in effect on such
date; and
(c)    as long as none of the conditions described in Section 2.10(c) or (d) or
Section 2.15(c) shall exist, the Eurocurrency Rate for a Borrowing in Dollars on
such date for a one-month Interest Period (or if such date is not a Business
Day, on the preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page) at approximately 11:00
a.m. (London time) on such day.
For the avoidance of doubt, if the Base Rate shall be less than 1.75%, such rate
shall be deemed to be 1.75% for purposes of this Agreement.
“Base Rate Advance” means an Advance in Dollars which bears interest as provided
in Section 2.07(a).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Board of Directors” means either the board of directors of a Borrower or any
duly authorized committee of that board.
“Borrower” means each of Caterpillar and CFSC, and “Borrowers” means all of the
foregoing.
“Borrower Agent” has the meaning specified in Section 8.09.
“Borrowing” means a Revolving Credit Borrowing.
“Business Day” means a day of the year (i) on which banks are not required or
authorized to close in New York City, Chicago, Illinois, or Hong Kong, China, or
(ii) if the applicable Business Day relates to any Eurocurrency Rate Advance, on
which dealings are carried on in the London interbank market.
“Capitalization” means, as at any date, the sum of (i) Caterpillar Consolidated
Debt at such date, plus (ii) stockholders’ equity (including preferred stock) of
Caterpillar at such date.
“Caterpillar Consolidated Debt” means, as at any date, the aggregate Debt of
Caterpillar and its Subsidiaries (other than CFSC) at such date.


4

--------------------------------------------------------------------------------





“Caterpillar Purchase Claims” means the outstanding liens on or claims against
or in respect of any of the accounts receivable of Caterpillar or any of its
Subsidiaries (excluding CFSC and CFSC’s Subsidiaries) arising out of the sale or
securitization by Caterpillar or any of its Subsidiaries (excluding CFSC and
CFSC’s Subsidiaries) of such accounts receivable.
“CFSC Consolidated Debt” means, for any period of determination, the aggregate
Debt of CFSC and its Subsidiaries determined on a consolidated basis for such
period. The calculation of CFSC Consolidated Debt shall exclude any non-recourse
secured borrowings related to the securitization of accounts receivable which
have been legally sold to a bankruptcy remote special purpose vehicle. For
purposes of this definition, retained interest in a securitization is not
considered “recourse”.
“CFSC Event of Default” means an Event of Default with respect to CFSC.
“CFSC Purchase Claims” means the outstanding liens on or claims against or in
respect of any of the accounts receivable of CFSC or any of its Subsidiaries
arising out of the sale or securitization by CFSC or any such Subsidiaries of
such accounts receivable.
“Change of Control” means, with respect to CFSC, that Caterpillar shall cease to
own free and clear of all liens, claims, security interests or other
encumbrances, 100% of the outstanding shares of voting stock of CFSC on a fully
diluted basis.
“Closing Date” means April 21, 2020.
“Co-Syndication Agents” means Bank of America and JPMorgan.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Commitment” means, for each Bank, the obligation of such Bank to make Revolving
Credit Advances in an aggregate amount not to exceed the amount set forth
opposite such Bank’s name under the “Commitment” heading on Schedule I hereto,
or on the signature page of the Assignment and Acceptance by which it became a
Bank hereunder, as such amount may be increased or reduced pursuant to the terms
of this Agreement.
“Commitment Fee” has the meaning specified in Section 2.04(a).
“Commitment Fee Rate” has the meaning specified in Section 2.04(a).
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or otherwise transmitted between the
parties hereto relating to this Agreement, any Borrower or its Affiliates, or
the transactions contemplated by this Agreement, including, without limitation,
all Approved Electronic Communications.
“Consolidated Net Tangible Assets” means as of any particular time, for any
Borrower, the aggregate amount of assets after deducting therefrom (a) all
current liabilities, (b) any current liability which has been reclassified as a
long‑term liability because such liability by its terms is extendable or
renewable at the option of the obligor thereon to a time more than 12


5

--------------------------------------------------------------------------------





months after the time as of which the amount thereof is being computed, and (c)
all goodwill, excess of cost over assets acquired, patents, copyrights,
trademarks, trade names, unamortized debt discount and expense and other like
intangibles, all as shown in the most recent consolidated financial statements
of such Borrower and its Subsidiaries prepared in accordance with generally
accepted accounting principles.
“Consolidated Net Worth” means as at any date, (i) for Caterpillar, the
consolidated stockholders’ equity (including preferred stock but excluding
“Pension and other post-retirement benefits” that are reflected in “Accumulated
Other Comprehensive Income (loss)”) of Caterpillar at such date, and (ii) for
CFSC, the stockholders’ equity (including preferred stock but excluding
“Accumulated Other Comprehensive Income” and non-controlling interests as
defined in accordance with generally accepted accounting principles) of CFSC on
such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion”, and “Converted” each refer to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(a), 2.10, or
2.15(a).
“Credit Rating” means, at any time, with respect to Caterpillar or CFSC, the
credit rating on such Borrower’s long-term senior unsecured debt then most
recently publicly announced by either Moody’s or S&P, and “Credit Ratings” means
with respect to each such Borrower, such credit ratings from both Moody’s and
S&P.
“Current Termination Date” means, with respect to any Bank at any time, December
31, 2020.
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above, and (vi) liabilities in
respect of unfunded vested benefits under Plans covered by Title IV of ERISA;
provided, however, for purposes of Sections 5.03 and 5.04(a) and (b) only,
clause (vi) above shall include only those liabilities of the applicable
Borrower and all ERISA Affiliates for such Borrower’s then current fiscal year
(and, if such liabilities are still outstanding, for prior fiscal years) to (a)
all single employer plans (as defined in Section 4001(a)(15) of ERISA) to meet
the minimum funding standard requirements of Section 412(a) of the Code (without
regard to any waiver under Section 412(c) of the Code) and (b) all multiemployer
plans (as defined in Section 4001(a)(3) of ERISA) for all required contributions
and payments.
“Debt Issuance” means, with respect to a Borrower or any Subsidiary thereof, the
incurrence, issuance, offering or placement of indebtedness for borrowed money
by such Person, including, without limitation, the incurrence of pro rata and B
term loans and indebtedness under


6

--------------------------------------------------------------------------------





revolving credit facilities, and the incurrence of indebtedness evidenced by
bonds, debentures, notes or other similar instruments; provided, however, that
indebtedness incurred or available under the following shall not constitute a
Debt Issuance, with the understanding that (x) no refinancing referenced in the
following may result in an increase in the aggregate principal amount of the
indebtedness being refinanced and (y) indebtedness being so refinanced must be
retired substantially concurrently with the incurrence of the refinancing
indebtedness: (i) intercompany indebtedness between a Borrower and a Subsidiary
or between two Subsidiaries; (ii) indebtedness incurred by Caterpillar to
refinance its existing $1.4 billion bonds maturing in 2021; (iii) up to an
additional $3 billion in aggregate principal amount of bonds issued by
Caterpillar; (iv) indebtedness incurred by CFSC to refinance its bonds
outstanding on the Closing Date; (v) any refinancing of indebtedness under the
Other Credit Agreements; (vi) ordinary course working capital facilities, cash
management, letter of credit, factoring, surety bonds, local credit facilities
or lines of credit for the benefit of foreign Subsidiaries or overdraft
facilities; (vii) issuances of commercial paper, and (viii) purchase money
indebtedness or equipment financing incurred in the ordinary course of business.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Defaulting Bank” means, at any time, subject to Section 2.18(d), (i) any Bank
that has failed for two or more consecutive Business Days to comply with its
obligations under this Agreement to make available its ratable portion of a
Borrowing (each, a “funding obligation”), unless such Bank has notified the
Agent and a Borrower in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing), (ii) any Bank that has
notified the Agent or a Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations hereunder, unless such
writing or statement states that such position is based on such Bank’s
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement), (iii)
any Bank that has, for three or more Business Days after written request of the
Agent or a Borrower, failed to confirm in writing to the Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Bank shall cease to be a Defaulting Bank pursuant to this clause (iii)
upon the Agent’s and the Borrowers’ receipt of such written confirmation), (iv)
any Bank with respect to which a Bank Insolvency Event has occurred and is
continuing with respect to such Bank or its Parent Company, or (v) any Bank that
has become the subject of a Bail-In Action; provided that a Bank shall not be a
Defaulting Bank solely by virtue of the ownership or acquisition of any equity
interest in such Bank or its Parent Company by a Governmental Authority or an
instrumentality thereof. Any determination by the Agent that a Bank is a
Defaulting Bank under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Bank will be deemed to be a
Defaulting Bank (subject to Section 2.18(d)) upon notification of such
determination by the Agent to the Borrowers and the Banks. The Agent will
promptly send to all parties hereto a copy of any notice to the Borrowers
provided for in this definition.


7

--------------------------------------------------------------------------------





“Designated Persons” means a Person:


(i)   listed in the annex to, or otherwise the subject of the provisions of, any
Executive Order;


(ii)  named as a “Specially Designated National and Blocked Person” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list (each, an “SDN”),
or is otherwise the subject of any Sanctions Laws and Regulations; or


(iii)    in which an SDN has 50% or greater ownership interest or that is
otherwise controlled by an SDN.
“Documentation Agent” means SG.
“Dollars” and the sign “$” each means lawful money of the United States of
America.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” on its respective signature page
hereto or such other office of such Bank as such Bank may from time to time
specify to the Borrowers and the Agent.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Financial Institution” means, as of the date of any assignment as
contemplated in Section 8.07(a)(i), a commercial bank or financial institution
(i) with a credit rating on its long-term senior unsecured debt of either (a)
“BBB+” or better from S&P or (b) Baa1” or better from Moody’s; and (ii) having
shareholders' equity of not less than $5,000,000,000.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which, together with a Borrower or a Subsidiary of such Borrower, would be
deemed to be a “single employer” within the meaning of Section 4001 of ERISA.


8

--------------------------------------------------------------------------------





“ERISA Termination Event” means (i) a “Reportable Event” described in Section
4043 of ERISA and the regulations issued thereunder (other than a “Reportable
Event” not subject to the provision for 30-day notice to the PBGC under such
regulations), or (ii) the withdrawal of a Borrower or any of its ERISA
Affiliates from a “single employer plan” during a plan year in which it was a
“substantial employer”, both of such terms as defined in Section 4001(a) of
ERISA, or (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, or
(iv) the institution of proceedings to terminate a Plan by the PBGC or (v) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or (vi) the partial or complete withdrawal of a Borrower or any ERISA
Affiliate of such Borrower from a “multiemployer plan” as defined in Section
4001(a) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the Euro referred to in the Council Regulation E.C. No. 1103/97
dated 17 June 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of the Economic and Monetary Union.
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Rate Advance for
the relevant Interest Period:
(a)    for any Eurocurrency Rate Advance: the greater of (x) 0.75% and (y) the
applicable ICE Benchmark Administration (or any successor entity) Interest
Settlement Rate for deposits in Dollars appearing on Reuters Screen LIBOR01 Page
as of 11:00 a.m. (London time) two (2) Business Days prior to the first day of
such Interest Period, and having a maturity equal to such Interest Period;
provided, that (i) if Reuters Screen LIBOR01 Page is not available to the Agent
for any reason, the applicable Eurocurrency Base Rate for the relevant Interest
Period shall instead be the applicable ICE Benchmark Administration (or any
successor entity) Interest Settlement Rate for deposits in Dollars as reported
by any other generally recognized financial information service selected by the
Agent in consultation with the Borrowers as of 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, and (ii) if no such ICE Benchmark
Administration (or any successor entity) Interest Settlement Rate is available
to the Agent, the applicable Eurocurrency Base Rate for the relevant Interest
Period shall instead be the applicable interest settlement rate for deposits in
Dollars as reported by an Alternative Financial Information Service as of 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, and having a maturity equal to such Interest Period.
Any Eurocurrency Base Rate determined on the basis of the rate displayed on a
Reuters Screen or an Alternative Financial Information Service in accordance
with the foregoing provisions of this subparagraph shall be subject to
corrections, if any, made in such rate and displayed by the Reuters Service or
such Alternative Financial Information Service within one hour of the time when
such rate is first displayed by such service.


9

--------------------------------------------------------------------------------





“Eurocurrency Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Eurocurrency Lending Office” on its respective
signature page hereto (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Bank as such Bank may from time to time
specify to the Borrowers and the Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, with respect to a Revolving Credit Advance for the
relevant Interest Period, an interest rate obtained by dividing (i) the
Eurocurrency Base Rate applicable to such Interest Period by (ii) a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage, such Eurocurrency
Rate to be adjusted automatically on and as of the effective date of any change
in the Eurocurrency Rate Reserve Percentage.
“Eurocurrency Rate Advance” means a Revolving Credit Advance.
“Eurocurrency Rate Reserve Percentage” means, for any date, that percentage
(expressed as a decimal) which is in effect on such date, as prescribed by the
Board of Governors of the Federal Reserve System for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with deposits exceeding five billion dollars in respect
of Eurocurrency Liabilities having a term equal to the applicable Interest
Period (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Eurocurrency Rate Advances
is determined or any category of extensions of credit or other assets which
includes loans by a non‑United States office of any bank to United States
residents).
“Events of Default” has the meaning specified in Section 6.01.
“Executive Order” is defined in the definition of “Sanctions Laws and
Regulations”.
“Facility Termination Date” means the earlier to occur of (i) the Current
Termination Date then in effect, and (ii) the date of termination in whole of
the Commitments pursuant to Section 2.05(a) or 6.01.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or


10

--------------------------------------------------------------------------------





instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Information Memorandum” means the Confidential Information Memorandum dated
April 2020 in the form approved by the Borrowers concerning the Borrowers and
their Subsidiaries which, at the Borrowers’ request and on their behalf, was
prepared in relation to the transactions contemplated by this Agreement and
distributed by the Arranger to selected financial institutions before the date
of this Agreement.
“Insignificant Subsidiary” means, on any date, any Subsidiary of Caterpillar or
CFSC whose aggregate asset value, as reasonably calculated by Caterpillar in
accordance with generally accepted accounting principles, is at less than or
equal to $50,000,000 on such date.
“Interest Expense” means, for any period of determination, all interest (without
duplication), whether paid in cash or accrued as a liability, attributable to
CFSC Consolidated Debt (including imputed interest on any capital lease of CFSC
or its Subsidiaries) in accordance with generally accepted accounting
principles.
“Interest Period” means, for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance, or the date of the Conversion
or continuation, as applicable, of such Advance, and ending on the last day of
the period selected by a Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be (a) in the case of a Base Rate Advance, 30
days and (b) in the case of any Eurocurrency Rate Advance, 1, 2, 3 or 6 months,
in each case as a Borrower may, in the Notice of Revolving Credit Borrowing
requesting such Advance, select; provided, however, that:
(i) the duration of any Interest Period which would otherwise end after the
Revolving Credit Termination Date shall end on the Revolving Credit Termination
Date;
(ii) Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration; and
(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurocurrency Rate Advance, that if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Leverage Ratio” has the meaning specified in Section 5.04(a).
“LIBOR Successor Rate” has the meaning specified in Section 2.15(c).


11

--------------------------------------------------------------------------------





“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate,
Eurocurrency Base Rate, Eurocurrency Rate and Interest Period and any defined
terms used therein, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Agent, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Agent determines in
consultation with the Borrowers).
“Majority Banks” means at any time Banks holding more than 50% of the
Commitments, or if the Commitments have been terminated, Banks holding more than
50% of the then aggregate unpaid principal amount of the Advances.
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto, and if
Moody’s ceases to issue ratings of the type described herein with respect to the
Borrowers, then the Borrowers and the Agent, with the consent of the Majority
Banks, shall agree upon a mutually acceptable replacement debt rating agency and
shall further agree, upon determination of such replacement agency, to determine
appropriate equivalent ratings levels to replace those contained herein.
“MUFG”, as used in the definition of Other Credit Agreements, or otherwise,
means MUFG Bank, Ltd.
“Net Cash Proceeds” means, with respect to any Debt Issuance, the excess, if
any, of (i) cash proceeds received by the applicable Borrower or Subsidiary
thereof in connection therewith over (ii) the underwriting discounts and
commissions and other fees and expenses incurred by the applicable Borrower or
Subsidiary in connection therewith.
“Net Gain/(Loss) From Interest Rate Derivatives” has the meaning as reflected in
the financial caption Other income(expense), in CFSC’s Consolidated Statement of
Profit as compiled under generally accepted accounting principles.
“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank.
“Note” has the meaning specified in Section 2.02(f).
“Notice of Allocation” has the meaning specified in Section 2.01(b).
“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
“OFAC” is defined in the definition of “Sanctions Laws and Regulations”.


12

--------------------------------------------------------------------------------





“Other Credit Agreements” means (a) that certain Second Amended and Restated
Credit Agreement (Five-Year Facility), dated as of September 5, 2019, among the
Borrowers and certain of their affiliates, as borrowers thereunder, certain
financial institutions party thereto, MUFG, as Japan Local Currency Agent,
Citibank Europe plc, UK Branch, as Local Currency Agent, and Citibank, as agent
for such banks, (b) that certain Second Amended and Restated Credit Agreement
(Three-Year Facility), dated as of September 5, 2019, among the Borrowers and
certain of their affiliates, as borrowers thereunder, certain financial
institutions party thereto, MUFG, as Japan Local Currency Agent, Citibank Europe
plc, UK Branch, as Local Currency Agent, and Citibank, as agent for such banks,
and (c) that certain Credit Agreement (364-Day Facility), dated as of September
5, 2019, among the Borrowers and certain of their affiliates, as borrowers
thereunder, certain financial institutions party thereto, MUFG, as Japan Local
Currency Agent, Citibank Europe plc, UK Branch, as Local Currency Agent, and
Citibank, as agent for such banks, in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
“Payment Office” means the principal office of Citibank in New York City,
located on the date hereof at 388 Greenwich Street, New York, New York 10013.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any multiemployer plan or single employer plan, each as defined in
Section 4001 and subject to Title IV of ERISA, which is maintained, or at any
time during the five calendar years preceding the date of this Agreement was
maintained, for employees of a Borrower or a Subsidiary of such Borrower or an
ERISA Affiliate.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Purchase Claims” means Caterpillar Purchase Claims or CFSC Purchase Claims, or
both, as applicable.
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective managers,
administrators, members, trustees, partners, directors, officers, employees,
agents, fund managers and advisors.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


13

--------------------------------------------------------------------------------





“Restricting Information” means material non-public information with respect to
any of the Borrowers or their securities.
“Revolving Credit Advance” means an advance by a Bank to a Borrower as part of a
Revolving Credit Borrowing and refers to a Base Rate Advance or a Eurocurrency
Rate Advance, each of which shall be a “Type” of Advance.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made to a Borrower by each of the
Banks pursuant to Section 2.01.
“Revolving Credit Commitment” means, for each Bank, the obligation of such Bank
to make Revolving Credit Advances in an aggregate amount not to exceed the
amount set forth opposite such Bank’s name under the “Revolving Credit
Commitment” heading on Schedule I hereto, or on the signature page of the
Assignment and Acceptance by which it became a Bank hereunder, as such amount
may be increased or reduced pursuant to the terms of this Agreement. No such
change shall result in a Bank’s Revolving Credit Commitment exceeding its
Commitment.
“Revolving Credit Obligations” means, at any time, the aggregate outstanding
Advances at such time.
“Revolving Credit Termination Date” means the earlier to occur of (i) the
Current Termination Date then in effect and (ii) the date of termination in
whole of the Commitments pursuant to Section 2.05(a) or 6.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto, and if S&P ceases to issue
ratings of the type described herein with respect to the Borrowers, then the
Borrowers and the Agent, with the consent of the Majority Banks, shall agree
upon a mutually acceptable replacement debt rating agency and shall further
agree, upon determination of such replacement agency, to determine appropriate
equivalent ratings levels to replace those contained herein.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions Laws and Regulations (at the time
of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions
Laws and Regulations-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any European Union member state, or the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).


“Sanctions Laws and Regulations” means:


(i)    any sanctions, prohibitions or requirements imposed by any executive
order (an “Executive Order”) or by any sanctions program administered by the
U.S. Department


14

--------------------------------------------------------------------------------





of the Treasury Office of Foreign Assets Control (“OFAC”), the U.S. Department
of State or the U.S. Department of Commerce; and


(ii)    any sanctions measures imposed by the United Nations Security Council,
the European Union, the United Kingdom, Ireland, Australia, Japan or the
applicable Governmental Authority in Hong Kong, China.


“Scheduled Unavailability Date” has the meaning specified in Section
2.15(a)(ii).
“SG” means Société Générale.
“Short-Term Facility Fee Letter” means the Short-Term Facility Fee Letter, dated
April 3, 2020, among the Borrowers, Citibank, Bank of America, JPMorgan, SG and
the Arrangers.
“Subsidiary” means, with respect to any Borrower, a corporation more than 50% of
the outstanding voting stock of which is owned, directly or indirectly, by such
Borrower or by one or more other Subsidiaries, or by such Borrower and one or
more other Subsidiaries. For the purposes of this definition, “voting stock”
means stock which ordinarily has voting power for the election of directors,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
“Support Agreement” means that certain Support Agreement dated as of December
21, 1984, amended June 14, 1995, between Caterpillar and CFSC, as the same may
be amended or modified in accordance with the terms of Section 5.04(c) and in
effect from time to time.
“Total Commitment” means, at any time, the sum of all of the Banks’ Commitments
at such time.
“Total Revolving Credit Commitment” means, at any time, the sum of all of the
Banks’ Revolving Credit Commitments at such time (which shall be an amount equal
to the Total Commitment at such time.
“Type”, when used in reference to any Revolving Credit Advance, has the meaning
specified in the definition of “Revolving Credit Advance”.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Undisclosed Administration” means the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a


15

--------------------------------------------------------------------------------





supervisory authority or regulator with respect to a Bank under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation).
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56,115 Stat. 272 (2001), as amended.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02.     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
SECTION 1.03.     Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles in the United States consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e) and all
references contained herein to generally accepted accounting principles shall
mean United States generally accepted accounting principles.
ARTICLE II    
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01.     The Revolving Credit Advances; Allocation of Commitments.
(a)    Each Bank severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Credit Advances in Dollars to Caterpillar and CFSC from
time to time on any Business Day during the period from the Closing Date until
the Revolving Credit Termination Date in an amount not to exceed such Bank’s
Available Revolving Credit Commitment at such time; provided, however, that at
no time shall (i) the outstanding Advances exceed the Total Commitment, (ii) the
Revolving Credit Obligations exceed the Total Revolving Credit Commitment, (iii)
any Bank’s Revolving Credit Advances exceed such Bank’s Commitment, (iv) all
Revolving Credit Advances to Caterpillar exceed Caterpillar’s Allocation at such
time, (v) all Revolving Credit Advances to CFSC exceed CFSC’s Allocation at such
time, (vi) any Bank’s Revolving Credit Advances to Caterpillar exceed such
Bank’s Allocated Commitment for Caterpillar at such time, or (vii) any Bank’s
Revolving Credit Advances to CFSC at such time exceed such Bank’s Allocated
Commitment for CFSC at such time. Each Revolving Credit Borrowing shall be in an
aggregate principal amount not less than $10,000,000 or an integral


16

--------------------------------------------------------------------------------





multiple of $1,000,000 in excess thereof and shall consist of Revolving Credit
Advances of the same Type made on the same day to the same Borrower by the Banks
ratably according to their respective Available Revolving Credit Commitments.
Within the limits of each Bank’s Allocated Commitment to a Borrower, such
Borrower may from time to time borrow, repay pursuant to Section 2.06 or prepay
pursuant to Section 2.09, and reborrow under this Section 2.01.
(b)    The Borrowers will on the Closing Date and from time to time thereafter,
but no more often than weekly, and subject to the limitation set forth below,
allocate or re‑allocate the Total Commitment between Caterpillar and CFSC (each
such Borrower’s allocated portion of the Total Commitment at any time being such
Borrower’s “Allocation”), in such a manner that (i) the sum of the Allocations
at any time shall equal the Total Commitment at such time and (ii) each Bank’s
Commitment allocable to Caterpillar and CFSC at any time (such Bank’s “Allocated
Commitment” with respect to such Borrower) shall be an amount equal to the
product of such Bank’s Commitment at such time multiplied by the Allocation
Percentage for such Borrower at such time. Each such allocation or re-allocation
shall be made on notice, given not later than 10:00 A.M. (New York City time) on
the date of the proposed allocation or re-allocation, by the Borrower Agent to
the Agent, which shall give to each Bank prompt notice thereof by facsimile or
electronic mail. Each such notice of an allocation or re‑allocation of the Total
Commitment (a “Notice of Allocation”) shall be by facsimile or electronic mail,
confirmed immediately in writing, in substantially the form of Exhibit B-2
hereto, specifying therein the requested (i) effective date of such allocation
or re‑allocation of the Total Commitment, and (ii) Allocation for each Borrower.
Each Borrower’s Allocation, and each Bank’s Allocated Commitment with respect to
such Borrower, shall remain in effect (i) from the Closing Date until the first
Notice of Allocation becomes effective, and (ii) thereafter, from the date that
the most recent Notice of Allocation became effective until the next subsequent
Notice of Allocation becomes effective.
SECTION 2.02.     Making the Revolving Credit Advances.
(a)    Each Revolving Credit Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the date of the proposed Revolving
Credit Borrowing (in the case of a Revolving Credit Borrowing comprised of Base
Rate Advances), or not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing (in
the case of a Revolving Credit Borrowing comprised of Eurocurrency Rate
Advances), by a Borrower to the Agent, which shall give to each Bank prompt
notice thereof by facsimile or electronic mail. Each such notice of a Revolving
Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be by
facsimile or electronic mail, confirmed immediately in writing, in substantially
the form of Exhibit B-1 hereto, specifying therein the requested (i) Borrower,
(ii) date of such Revolving Credit Borrowing, (iii) Type of Revolving Credit
Advances comprising such Revolving Credit Borrowing, (iv) [Intentionally
Omitted], (v) aggregate amount of such Revolving Credit Borrowing, (vi) Interest
Period for the Revolving Credit Advances and (vii) account to which the proceeds
of such Revolving Credit Borrowing shall be made available. In the case of each
proposed Revolving Credit Borrowing, the Agent shall promptly notify each Bank
of such Bank’s ratable share of such Revolving Credit Borrowing based upon the
Available Revolving Credit Commitments of the Banks, and in the case of a
proposed Revolving Credit Borrowing comprised of Eurocurrency Rate Advances, the
Agent shall promptly notify each Bank of the applicable interest rate under
Section 2.07(b). Each Bank shall, before 1:00 p.m. (New York City time) on the
date of such Revolving Credit Borrowing, make


17

--------------------------------------------------------------------------------





available for the account of its Applicable Lending Office to the Agent at the
applicable Payment Office, in same day funds, such Bank’s ratable portion of
such Revolving Credit Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will promptly make such same day funds available to the account specified
by the applicable Borrower in the Notice of Revolving Credit Borrowing.
(b)    Each Notice of a Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower submitting such Notice. In the case of any Revolving
Credit Borrowing which the related Notice of Revolving Credit Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the requesting
Borrower shall indemnify each Bank against any loss, cost or expense incurred by
such Bank as a direct result of the failure of such Borrower, for any reason
other than a default by such Bank, to borrow the requested Revolving Credit
Advances on the date specified in the Notice of Revolving Credit Borrowing. Such
indemnification shall include, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund the Advance to be made by such Bank as part of
such Borrowing; provided, however, that any indemnification for such losses,
costs and expenses shall be limited to an amount equal to (i) the principal
amount of the Advance to be made by such Bank times (ii) the number of days in
the requested Interest Period, divided by 360 times (iii) the interest
differential between the interest rate based on the Eurocurrency Rate which
would have applied to such Advance and the rate of interest which would apply if
such Borrower had requested on the date of the requested Revolving Credit
Borrowing a Revolving Credit Borrowing comprised of Advances of the same Type
for a period equal to the requested Interest Period. A certificate describing in
reasonable detail the amount of such losses, costs and expenses, submitted to
such Borrower and the Agent by such Bank, shall create a rebuttable presumption
of such losses, costs or expenses.
(c)    Unless the Agent shall have received notice from a Bank prior to the time
of any Revolving Credit Borrowing that such Bank will not make available to the
Agent such Bank’s ratable portion of such Revolving Credit Borrowing, the Agent
may assume that such Bank has made such portion available to the Agent on the
date of such Revolving Credit Borrowing in accordance with subsection (a) of
this Section 2.02 and the Agent may, in reliance upon such assumption, make
available to the applicable Borrower on such date a corresponding amount. If and
to the extent that such Bank shall not have so made such ratable portion
available to the Agent, such Bank and such Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of such Borrower, the interest rate applicable at the time to Revolving Credit
Advances comprising such Revolving Credit Borrowing and (ii) in the case of such
Bank, the Federal Funds Rate. If such Bank shall repay to the Agent such
corresponding amount, together with interest thereon as required in the
immediately preceding sentence, such amount so repaid shall constitute such
Bank’s Revolving Credit Advance as part of such Revolving Credit Borrowing for
purposes of this Agreement and such Bank shall be entitled to all rights in
respect of such Revolving Credit Advance, including the right to receive
interest from the date funds in connection therewith shall have been made
available to such Borrower. If such Borrower shall repay to the Agent such
corresponding amount, such repayment shall not relieve such Bank from its
obligation to make its ratable portion of such Revolving Credit Borrowing
available to such Borrower. Nothing contained herein shall impair the right of
such Borrower to the performance by any Bank of such


18

--------------------------------------------------------------------------------





Bank’s obligations hereunder. Subject to Section 2.18, in the event that any
Bank shall at any time fail to make its ratable portion of any Revolving Credit
Borrowing available to the Agent for disbursement to such Borrower, the Agent
shall make inquiry of such Bank as to the circumstances giving rise to such
failure and shall promptly advise such Borrower of the response, if any, the
Agent shall have received in connection with such inquiry; provided that no
failure or delay on the part of the Agent to make such inquiry shall relieve
such Borrower or such Bank of its obligation to repay any amount made available
by the Agent to such Borrower in anticipation of receiving such Bank’s portion
of such Revolving Credit Borrowing.
(d)    The failure of any Bank to make the Revolving Credit Advance to be made
by it as part of any Revolving Credit Borrowing shall not relieve any other Bank
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Bank shall be responsible for
the failure of any other Bank to make the Revolving Credit Advance to be made by
such other Bank on the date of any Revolving Credit Borrowing. Nothing contained
herein shall impair the rights and remedies of the Borrower requesting any
Revolving Credit Borrowing against any Bank under applicable law as a result of
such Bank’s failure to make the Revolving Credit Advance to be made by it as
part of such Revolving Credit Borrowing.
(e)    Any Bank may make, carry or transfer Advances at, to or for the account
of, any of its branch offices or the office of an Affiliate at the Bank;
provided, however, no Affiliate of any Bank shall be deemed a party to this
Agreement or shall have any rights, liability or obligation under this Agreement
unless such Bank and such Affiliate shall have executed and delivered, and the
Agent shall have accepted, an Assignment and Acceptance in accordance with
Section 8.07, and then such Affiliate shall have rights and obligations
hereunder only to the extent contemplated therein.
(f)    Each Bank shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Bank resulting
from each Advance made by such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder. The Agent shall also maintain accounts in which it will record (a)
the amount of each Advance made hereunder, the Type thereof and the Interest
Period with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from the applicable Borrower to each Bank
hereunder and (c) the amount of any sum received by the Agent hereunder from the
applicable Borrower and each Bank’s share thereof. Entries recorded pursuant to
the foregoing shall be prima facie evidence of the existence and amounts of the
Borrowers’ obligations; provided, however, that the failure of the Agent or any
Bank to maintain such accounts or any error therein shall not in any manner
affect the obligation of the applicable Borrower to repay its obligations
hereunder in accordance with their terms. Any Bank may request that its
Revolving Credit Advances be evidenced by a promissory note in substantially the
form of Exhibit A (a “Note”). In such event, the applicable Borrower shall
prepare, execute and deliver to such Bank such Note payable to the order of such
Bank. Thereafter, the Advances evidenced by such Note and interest thereon shall
at all times (prior to any assignment pursuant to Section 8.07) be represented
by one or more Notes payable to the order of the payee named therein, except to
the extent that any such Bank subsequently returns any such Note for
cancellation and requests that such Advances once again be evidenced as
described above.


19

--------------------------------------------------------------------------------





SECTION 2.03.     [Intentionally Omitted].
SECTION 2.04.     Fees. (a) Each of Caterpillar and CFSC shall pay to the Agent,
for the account of each Bank, a fee (each a “Commitment Fee” and collectively,
the “Commitment Fees”) calculated on a daily basis by multiplying the Commitment
Fee Rate in effect on each day by the amount of such Bank’s unused Allocated
Commitment for such Borrower as in effect on such day. The Commitment Fee shall
be payable quarterly in arrears on the first Business Day of each calendar
quarter thereafter for the period of the immediately preceding calendar quarter
(with the first such payment due on July 1, 2020 for the quarter ending June 30,
2020), and on the Facility Termination Date. The “Commitment Fee Rate,” as of
any date of determination, shall at all times be determined in accordance with
the table set forth on Schedule II hereto, such rate to change for any Borrower
when and as any Credit Rating of such Borrower changes. The Commitment Fees
allocable to each of Caterpillar and CFSC shall be the several obligation of
each.
(b)    The Borrowers shall pay to (i) the Agent, solely for its own account, the
fees specified in the Administrative Agent Fee Letter and (ii) the Agent, for
the ratable account of each Bank, or to each Arranger, for their own separate
accounts, as applicable, the fees specified in the Short-Term Facility Fee
Letter, in each case on the dates specified therein. No Person other than the
Agent, Citibank, Bank of America, JPMorgan, SG and the Arrangers, as applicable,
shall have any interest in such fees.
(c).    If Commitments or Revolving Credit Obligations remain outstanding on
September 3, 2020, then the Borrowers, on a joint and several basis, shall pay
to the Agent, for the ratable account of each Bank, a duration fee equal to
0.10% multiplied by such Bank’s outstanding Commitment on such date (or if the
Commitments have been terminated, such Bank’s outstanding Revolving Credit
Obligations on such date).
SECTION 2.05.     Reduction of the Commitments. (a) Subject to Section 2.18(c),
the Borrowers shall have the right, upon at least three (3) Business Days’
notice to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments; provided, that each partial reduction
shall be in the aggregate amount of $5,000,000 or an integral multiple thereof.
Any such reduction of each Bank’s Commitment will be an automatic reduction of
such Bank’s Revolving Credit Commitment in an identical amount.
(b)    Notwithstanding the foregoing, upon the acquisition of one Bank by
another Bank, or the merger, consolidation or other combination of any two or
more Banks (any such acquisition, merger, consolidation or other combination
being referred to hereinafter as a “Combination” and each Bank which is a party
to such Combination being hereinafter referred to as a “Combined Bank”), the
Borrowers may notify the Agent that they desire to reduce the Commitment of the
Bank surviving such Combination (the “Surviving Bank”) to an amount equal to the
Commitment of that Combined Bank which had the largest Commitment of each of the
Combined Banks party to such Combination (such largest Commitment being the
“Surviving Commitment” and the Commitments of the other Combined Banks being
hereinafter referred to, collectively, as the “Retired Commitments”). If the
Majority Banks (determined as set forth below) and the Agent agree to such
reduction in the Surviving Bank’s Commitment, then (i) the aggregate amount of
the Commitments shall be reduced by the Retired Commitments effective upon the
effective date of the Combination, provided, that, on or before such date the
Borrowers have paid


20

--------------------------------------------------------------------------------





in full the outstanding principal amount of the Advances of each of the Combined
Banks other than the Combined Bank whose Commitment is the Surviving Commitment,
(ii) from and after the effective date of such reduction, the Surviving Bank
shall have no obligation with respect to the Retired Commitments, and (iii) the
Borrowers shall notify the Agent whether they wish such reduction to be a
permanent reduction or a temporary reduction. If such reduction is to be a
temporary reduction, then the Borrowers shall be responsible for finding one or
more financial institutions (each, a “Replacement Bank”), acceptable to the
Agent (such acceptance not to be unreasonably withheld or delayed), willing to
assume the obligations of a Bank hereunder with aggregate Commitments up to the
amount of the Retired Commitments. The Agent may require the Replacement Banks
to execute such documents, instruments or agreements as the Agent deems
necessary or desirable to evidence such Replacement Banks’ agreement to become
parties hereunder. For purposes of this Section 2.05(b), Majority Banks shall be
determined as if the reduction in the aggregate amount of the Commitments
requested by the Borrowers had occurred (i.e., the Combined Banks shall be
deemed to have a single Commitment equal to the Surviving Commitment and the
aggregate amount of the Commitments shall be deemed to have been reduced by the
Retired Commitments)
(c) The Commitments and Revolving Credit Commitments also shall be automatically
and permanently reduced by the amount of any prepayment made under Section
2.09(b) as the result of a Debt Issuance.
SECTION 2.06.     Repayment of Advances. Each Borrower shall repay the principal
amount (or the portion thereof remaining after giving effect to any earlier
partial prepayments thereof) of each Advance made to such Borrower by each Bank
on the last day of the Interest Period for such Advance.
SECTION 2.07.     Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance made to such Borrower by each Bank from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:
(a)    Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal at all times during the Interest Period for such Advance to the sum
of the Base Rate in effect from time to time plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period (or,
with respect to any portion thereof that shall be prepaid pursuant to Section
2.09 or otherwise in accordance with the terms of this Agreement, on the date of
such prepayment).
(b)    Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the sum of the Eurocurrency Rate for such Interest Period plus the
Applicable Margin in effect from time to time, payable on the last day of such
Interest Period (or, with respect to any portion thereof that shall be prepaid
pursuant to Section 2.09 or otherwise in accordance with the terms of this
Agreement, on the date of such prepayment) and, if such Interest Period has a
duration of more than three months, on the day which occurs during such Interest
Period three months from the first day of such Interest Period.
(c)    [Intentionally Omitted].


21

--------------------------------------------------------------------------------





(d)    Post-Default Interest. Upon the occurrence, and during the continuance,
of any Event of Default, the unpaid principal amount of each Advance shall bear
interest at a rate per annum equal at all times to 2% per annum above the rate
per annum otherwise required to be paid on such Advance in accordance with
subsection (a), (b) or (c) above; provided that any amount of principal which is
not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest, from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to
the greater of (x) 2% per annum above the Base Rate in effect from time to time
and (y) 2% per annum above the rate per annum required to be paid on such
Advance immediately prior to the date on which such amount became due.
SECTION 2.08.     Interest Rate Determination. The Agent shall give prompt
notice to the Borrowers and the Banks of the applicable interest rate determined
by the Agent for purposes of Section 2.07(a) or (b).
SECTION 2.09.     Prepayments of Advances. (a) Any Borrower may, upon at least
two (2) Business Days’ notice to the Agent stating (i) the proposed date and
aggregate principal amount of the prepayment and (ii) the Advances (which shall
be part of the same Borrowing) to which such prepayment is to be applied, and if
such notice is given such Borrower shall, prepay the outstanding principal
amounts of the Advances comprising part of the same Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount of not less than
$10,000,000 and in an integral multiple of $1,000,000 in excess thereof and (y)
in the case of any such prepayment of a Eurocurrency Rate Advance, such Borrower
shall be obligated to reimburse the applicable Banks in respect thereof pursuant
to Section 8.04(b).
(b) On the date on which any Debt Issuance is consummated, the Borrowers jointly
and severally agree to prepay the Advances then outstanding in an amount equal
to the Net Cash Proceeds resulting from such Debt Issuance. Each such prepayment
shall include accrued interest to the date of such prepayment on the principal
amount prepaid. The Borrowers also shall be obligated to reimburse the
applicable Banks in respect thereof pursuant to Section 8.04(b). In addition,
the Commitments and Revolving Credit Commitments each shall be permanently and
automatically reduced by the aggregate principal amount of each such prepayment
under this Section 2.09(b) (with such reduction being shared ratably by the
Banks based on their respective Commitments and Revolving Credit Commitments).
The Borrowers shall notify the Agent of each such Debt Issuance no later than
the consummation date therefor, and shall provide the Agent with the prepayment
amounts due hereunder, as well as the amount of the Commitment and Revolving
Credit Commitment reductions required hereby.
SECTION 2.10.     Increased Costs; Capital Adequacy; Illegality. (a) If, due to
either (i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements, in the case of Eurocurrency Rate
Advances, to the extent already included in the Eurocurrency Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Bank of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances, then the applicable Borrower shall from
time to time, upon written demand by such Bank (with a copy


22

--------------------------------------------------------------------------------





of such demand to the Agent), pay to the Agent for the account of such Bank
additional amounts sufficient to compensate such Bank for such increased cost;
provided, that (x) such Bank shall have certified in writing to the applicable
Borrower that it is generally seeking, or intends to generally seek, comparable
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Bank has the right under such similar credit facilities to
do so) with respect to such change regarding such increased cost and (y) such
additional amounts shall not be duplicative of any amounts to the extent
otherwise paid by the applicable Borrower under any other provision of this
Agreement (including, without limitation, any reserve requirements included in
determining the Eurocurrency Rate). A certificate describing in reasonable
detail the amount of such increased cost, submitted to the Borrowers and the
Agent by such Bank, shall create a rebuttable presumption of such increased
cost. If any such increase in cost is attributable to specific Advances made to
a particular Borrower, compensation for such increased cost shall be paid by
such Borrower. In all other cases, compensation for such increased cost shall be
paid by Caterpillar.
(b)    If any Bank determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Bank or by
any Person controlling such Bank and that the amount of such capital or
liquidity requirement is increased by or based upon the existence of such Bank’s
Advances or commitment to lend hereunder, then, upon written demand by such Bank
(with a copy of such demand to the Agent), the applicable Borrower shall
immediately pay to the Agent for the account of such Bank, from time to time as
specified by such Bank, additional amounts sufficient to compensate such Bank
(or, if applicable, such Person controlling such Bank) in the light of such
circumstances, to the extent that such Bank reasonably determines such increase
in capital or liquidity requirement to be allocable to the existence of such
Bank’s commitment to lend hereunder; provided, that (x) such Bank shall have
certified in writing to the applicable Borrower that it is generally seeking, or
intends to generally seek, comparable compensation from similarly situated
borrowers under similar credit facilities (to the extent such Bank has the right
under such similar credit facilities to do so) with respect to such change
regarding such increased cost and (y) such additional amounts shall not be
duplicative of any amounts to the extent otherwise paid by the applicable
Borrower under any other provision of this Agreement (including, without
limitation, any reserve requirements included in determining the Eurocurrency
Rate). A certificate describing in reasonable detail such amounts submitted to
the applicable Borrower by such Bank shall create a rebuttable presumption of
such amounts. If any such increase in capital or liquidity requirement is
attributable to specific Advances made to a particular Borrower or to the
Allocated Commitments to a particular Borrower or Borrowers, compensation for
such increase in capital or liquidity requirement shall be paid by such
Borrower. In all other cases, compensation for such increased capital or
liquidity requirement shall be paid by Caterpillar.
(c)    If any Bank shall notify the Agent that the introduction of or any change
in or in the interpretation of any law or regulation makes it unlawful, or that
any central bank or other Governmental Authority asserts that it is unlawful,
for such Bank or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, (i) all Eurocurrency Rate Advances of such Bank to any
Borrower then outstanding shall be redenominated into Dollars and begin bearing
interest at the Base Rate for the Interest Period selected by such Borrower in
accordance with the procedures of Section 2.02(a) or Section 2.03(a),
notwithstanding any prior election by such Borrower to the


23

--------------------------------------------------------------------------------





contrary, either (x) one Business Day after such notice, or (y) if such Bank may
lawfully continue to maintain and fund such Advances at the applicable
Eurocurrency Rate to a later day during such Interest Period, on such later day
(in which case such Borrower shall in addition reimburse such Bank for any
resulting losses as provided in Section 8.04(b)) and (ii) the obligation of such
Bank to make Eurocurrency Rate Advances, as applicable, shall be suspended until
such Bank shall notify the Agent that the circumstances causing such suspension
no longer exist, and until such notification has been given, in the case of
Eurocurrency Rate Advances, such Bank shall fund its Revolving Credit Advance
made in connection with each Revolving Credit Borrowing comprised of
Eurocurrency Rate Advances as a Base Rate Advance.
(d)    If the Majority Banks shall, at least one (1) Business Day before the
requested date of, or the proposed Conversion or continuation of the Advances
comprising all or part of, any requested Revolving Credit Borrowing, notify the
Agent that the Eurocurrency Rate for Eurocurrency Rate Advances comprising such
Borrowing will not adequately reflect the cost to such Majority Banks of making
or funding their respective Eurocurrency Rate Advances for such Revolving Credit
Borrowing, the Agent shall so notify the Borrowers, and (1) each such
outstanding Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into (or if such Advance is then
a Base Rate Advance, shall continue as), and with respect to a requested Advance
as part of a requested Borrowing, such Advance shall be, a Base Rate Advance,
and (2) the right of the requesting Borrower to select the Eurocurrency Rate for
such Borrowing, and the right of any Borrower to Convert Advances into, or
continue Advances as, Eurocurrency Rate Advances, or to select the Eurocurrency
Rate for any subsequent Borrowing, shall be suspended until the Agent shall
notify the Borrowers and the Banks that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance.
(e)    [Intentionally Omitted]
(f)    In the event that a Bank (an “Affected Bank”) either demands payment from
any Borrower at any time pursuant to subsection (a) or (b) of this Section 2.10,
then from such time and for so long thereafter as such Bank remains an Affected
Bank, the Borrowers may either (1) terminate such Affected Bank’s Commitment
hereunder or (2) replace such Affected Bank with another bank or banks
acceptable to the Agent (the consent of the Agent not to be unreasonably
withheld or delayed); provided that (i) no Event of Default has occurred and is
continuing at such time, (ii) in the case of clause (2), the Affected Bank and
the replacement bank(s) execute and deliver to the Agent an Assignment and
Acceptance and such other documents, agreements and instruments as the Agent may
reasonably require in order to effectuate the assumption by such replacement
bank(s) of the Affected Bank’s obligations hereunder, and (iii) the Affected
Bank has been paid all amounts due to it hereunder. In no event shall the
replacement of an Affected Bank impair or otherwise affect the obligation of the
applicable Borrower or Borrowers to make the payments demanded by such Affected
Bank pursuant to this Section 2.10 and, if applicable, Section 8.04(b).
(g)    Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives relating to capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United


24

--------------------------------------------------------------------------------





States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a change in law and be eligible for redress
pursuant to clause (a), (b) and (c), as applicable, of this Section 2.10,
regardless of the date enacted, adopted or issued.
SECTION 2.11.     Payments and Computations.
(a)    The Borrowers shall make each payment hereunder and under the Notes,
without set-off, deduction, or counterclaim, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent in same day funds by
deposit of such funds to the Agent’s account maintained at the Payment Office
for Dollars in New York City. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or fees
ratably (other than amounts payable pursuant to Section 2.02(c), 2.05(d), 2.10,
2.12 or 8.04) to the applicable Banks for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Bank to such Bank for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.
(b)    All computations of interest based on the Base Rate determined pursuant
to clause (a) or (b) of the definition thereof shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be; all computations of
interest based on the Eurocurrency Rate or the Federal Funds Rate, and all
computations of the Commitment Fees shall be made by the Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or Commitment Fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Commitment Fees, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day and such contraction of time shall in such case reduce the days
included in the computation of payment of interest.
(d)    Unless the Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Banks hereunder that such Borrower will
not make such payment in full, the Agent may assume that such Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that such
Borrower shall not have so made such payment in full to the Agent, each Bank
shall repay to the Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Agent, at the Federal Funds Rate.
SECTION 2.12.     Taxes. (a) Any and all payments by any of the Borrowers
hereunder or under each of the Notes shall be made, in accordance with Section
2.11, free and clear


25

--------------------------------------------------------------------------------





of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Bank and the Agent, (i) taxes imposed on
its net income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Bank or the Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise taxes imposed on it, by the jurisdiction of such
Bank’s Applicable Lending Office or any political subdivision thereof and (ii)
any U.S. federal withholding taxes imposed under FATCA (all such non‑excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Bank or the Agent, (i) the sum payable by such Borrower shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.12) such Bank or the Agent (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
(b)    In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or the Notes (hereinafter referred to as “Other Taxes”). If any such
Other Taxes are attributable to a specific Borrower, they shall be paid by such
Borrower. In all other cases, they shall be paid by Caterpillar.
(c)    Each Borrower will indemnify each Bank and the Agent for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.12) paid by
such Bank or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Bank or the
Agent (as the case may be) makes written demand therefor.
(d)    Within 30 days after the date of any payment of Taxes, the Borrower
paying such Taxes will furnish to the Agent, at its address referred to in
Section 8.02, a copy of a receipt evidencing payment thereof; provided, however,
that such copy shall be furnished solely for the purpose of enabling the Agent
to verify the payment of such Taxes by such Borrower as required above. If no
Taxes are payable in respect of any payment hereunder or under the Notes, the
Borrowers will furnish to the Agent, at such address, a certificate from each
appropriate taxing authority, or an opinion of counsel acceptable to the Agent,
in either case stating that such payment is exempt from or not subject to Taxes;
provided, however, that if any Bank or the Agent, as a recipient of payments
called for hereunder, shall be exempt from or entitled to a reduced rate of any
Taxes, particularly those imposed by way of withholding, whether by virtue of
the provisions of a relevant treaty or otherwise, it shall be incumbent upon
such Bank or the Agent to (a) so inform the Borrowers, (b) furnish to the
Borrowers whatever certification or other documentation may be required by law
or regulation to establish such exemption or reduced rate, and (c) cooperate
with the Borrowers in any and all other respects to the extent necessary to
establish such exemption or eligibility for reduced rate.


26

--------------------------------------------------------------------------------





(e)    Any Bank whose Advances have resulted in the imposition of Taxes shall
use its best efforts (consistent with its internal policy and legal and
regulatory restrictions) to take such steps as would eliminate or reduce the
amount of such Taxes; provided that no such steps shall be required to be taken
if, in the reasonable judgment of such Bank, such steps would be disadvantageous
to such Bank.
(f)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.12 shall survive the payment in full of principal and interest
hereunder and under the Notes.
SECTION 2.13.     Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise) on account of the Revolving Credit Advances made by it (other than
pursuant to Sections 2.02(c), 2.05(d), 2.10, 2.12 or 8.04) in excess of its
ratable share of payments on account of the Revolving Credit Advances obtained
by all the Banks, such Bank shall forthwith notify the Agent thereof and
purchase from the other Banks such participations in the Revolving Credit
Advances made by them as shall be necessary to cause such purchasing Bank to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Bank, such purchase from each Bank shall be rescinded and such Bank
shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal to such Bank’s ratable share (according
to the proportion of (i) the amount of such Bank’s required repayment to (ii)
the total amount so recovered from the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered. Each Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.13 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set‑off) with
respect to such participation as fully as if such Bank were the direct creditor
of such Borrower in the amount of such participation.
SECTION 2.14.     Tax Forms. Each Bank that is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code), shall submit to the
Borrowers and the Agent, on or before the Closing Date (or in the case of any
Person becoming a Bank hereunder pursuant to Section 2.05(c) or Section 8.07, on
or before the date of acceptance by the Agent of the applicable Assignment and
Acceptance), duly completed and signed copies of either Form W-8BEN or Form
W-8BEN-E (relating to such Bank and entitling it to a complete exemption from
withholding on all amounts to be received by such Bank at any Applicable Lending
Office designated by such Bank, including fees, under this Agreement) or Form
W-8ECI (relating to all amounts to be received by such Bank at any Applicable
Lending Office designated by such Bank, including fees, under this Agreement) of
the United States Internal Revenue Service and Form W-8BEN or Form W-8BEN-E
(relating to the foreign status exemption from United States federal income tax
backup withholding), or, in any such case, such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities.
Thereafter and from time to time, each such Bank shall, to the extent that it
may lawfully do so, submit to the Borrowers and the Agent such additional duly
completed and signed copies of one or the other of such forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) as may be (i) requested by the Borrowers or the Agent from such
Bank and (ii) required under then‑current United States law or regulations to
determine the United States withholding taxes on payment in respect of all
amounts to be received by such Bank at any Applicable Lending Office designated
by such


27

--------------------------------------------------------------------------------





Bank, including fees, under this Agreement. Upon the request of the Borrowers or
the Agent, each Bank that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrowers and the Agent a
certificate to the effect that it is such a United States person. If any Bank
determines that it is unable to submit to the Borrowers and the Agent any form
or certificate that such Bank is obligated to submit pursuant to this Section
2.14, or that such Bank is required to withdraw or cancel any such form or
certificate previously submitted, such Bank shall promptly notify the Borrower
and the Agent of such fact. In addition, if a payment made to a Bank hereunder
or under any of the Notes would be subject to U.S. federal withholding tax
imposed by FATCA if such Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Bank shall deliver to the Borrowers
and the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrowers or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Bank has complied with
such Bank’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.14, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
SECTION 2.15.     Market Disruption.
(a)    Notwithstanding anything to the contrary in this Agreement, if the Agent
determines (which determination shall be conclusive absent manifest error), or
the Majority Banks notify the Agent (with a copy to the Borrowers) that the
Majority Banks have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for any requested Interest Period, including, without
limitation, because the Eurocurrency Base Rate is not available or published on
a current basis and such circumstances are unlikely to be temporary; or
(ii)    the supervisor for the administrator of the Eurocurrency Base Rate or a
Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which the Eurocurrency Base Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”),
then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and the Borrowers may amend this Agreement to
replace the Eurocurrency Base Rate with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein) that has been broadly accepted by the syndicated loan market in the
United States in lieu of the Eurocurrency Base Rate provided, that, if such
alternate benchmark rate as so determined is below 0.75%, it will be deemed to
be 0.75% for purposes of this Agreement (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and, notwithstanding anything to the contrary in Section 8.01, any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Agent shall have posted such proposed amendment to all
Banks and the Borrowers unless, prior


28

--------------------------------------------------------------------------------





to such time, Banks comprising the Majority Banks have delivered to the Agent
notice that such Majority Banks do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Banks to make or maintain
Eurocurrency Rate Advances shall be suspended (to the extent of the affected
Eurocurrency Rate Advances or Interest Periods).  Upon receipt of such notice,
the Borrowers may revoke any pending request for a Eurocurrency Borrowing of,
conversion to or continuation of Eurocurrency Rate Advances (to the extent of
the affected Eurocurrency Rate Advances or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Advances.
SECTION 2.16.     [Intentionally Omitted].  
SECTION 2.17.     [Intentionally Omitted].
SECTION 2.18.     Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
(a)    Such Defaulting Bank will not be entitled to any fees accruing during
such period pursuant to Section 2.04 (without prejudice to the rights of the
Banks other than Defaulting Banks in respect of such fees);
(b)    (i) Any amount paid by the Borrowers or otherwise received by the Agent
for the account of a Defaulting Bank under this Agreement other than any amounts
representing principal or interest payable to such Defaulting Bank (whether on
account of fees, indemnity payments or other amounts not constituting principal
or interest) will not be paid or distributed to such Defaulting Bank, but will
instead be retained by the Agent in a segregated non-interest bearing account
until (subject to Section 2.18(d)) the termination of the Commitments and
payment in full of all obligations of the Borrowers hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Bank to the Agent under this
Agreement, second to the payment of post-default interest and then current
interest due and payable to the Non-Defaulting Banks, ratably among them in
accordance with the amounts of such interest then due and payable to them, third
to the payment of fees then due and payable to the Non-Defaulting Banks
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fourth to the ratable payment of other amounts then due
and payable to the Non-Defaulting Banks, and fifth after the termination of the
Commitments and payment in full of all obligations of the Borrowers hereunder,
to pay amounts owing under this Agreement to such Defaulting Bank or as a court
of competent jurisdiction may otherwise direct. (ii) Any amount paid by the
Borrowers for the account of a Defaulting Bank representing principal or
interest payable to such Defaulting Bank shall be paid to such Defaulting Bank
in the same amounts and in the same manner as if such Defaulting Bank were a
Non-Defaulting Bank;
(c)    The Borrowers may terminate the unused amount of the Commitment of a
Defaulting Bank upon not less than three (3) Business Days’ prior notice to the
Agent (which will promptly notify the Banks thereof), and in such event the
provisions of Section 2.18(b) will apply to all amounts thereafter paid by the
Borrowers for the account of such Defaulting Bank under


29

--------------------------------------------------------------------------------





this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim any Borrower, the Agent or any Bank may have against
such Defaulting Bank; and
(d)    In the event that the Borrowers and the Agent agree in writing in their
discretion that a Bank is no longer a Defaulting Bank, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any amounts then held in the segregated account referred to in
Section 2.18(b)), such Bank will, to the extent applicable, purchase at par such
portion of outstanding Advances of the other Banks and/or make such other
adjustments as the Agent may determine to be necessary to cause the Revolving
Credit Obligations of the Banks to be on a pro rata basis in accordance with
their respective Commitments, whereupon such Bank will cease to be a Defaulting
Bank and will be a Non-Defaulting Bank (and each Bank’s ratable portion of
aggregate outstanding Advances will automatically be adjusted on a prospective
basis to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Non-Defaulting Bank will constitute a
waiver or release of any claim of any party hereunder arising from such Bank’s
having been a Defaulting Bank.
ARTICLE III    
CONDITIONS OF LENDING
SECTION 3.01.     Conditions Precedent to Initial Advances. The obligation of
each Bank to make its initial Advance on or after the Closing Date is subject to
the conditions precedent that (i) the Agent shall have received, for the benefit
of the Banks, the one-time upfront fees due and payable on the Closing Date
pursuant to the Short-Term Facility Fee Letter, as well as the fees due and
payable to the Arrangers on such date pursuant to such letter, and the fees due
and payable to the Agent on such date pursuant to the Administrative Agent Fee
Letter, and (ii) the Agent shall have received on or before the day of the
initial Borrowing the following, each dated the Closing Date, in form and
substance satisfactory to the Agent and in sufficient copies for each Bank:
(a)    A fully executed copy of this Agreement.
(b)    Certified copies of the resolutions of the Board of Directors of each
Borrower evidencing corporate authority to execute and deliver this Agreement,
the Notes and the other documents to be delivered hereunder, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement, the Notes and the other
documents to be delivered hereunder.
(c)    A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying the names and true signatures of the officers of such Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.
(d)    A favorable opinion of counsel for each of Caterpillar and CFSC, given
upon their express instructions, substantially in the form of Exhibit D hereto.


30

--------------------------------------------------------------------------------





(e)    A favorable opinion of Mayer Brown LLP, counsel for the Borrowers, given
upon their express instructions, in form and substance reasonably acceptable to
the Agent.
(f)    A Beneficial Ownership Certification in relation to each Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, to the extent such documentation is requested at least five (5)
Business Days prior to the Closing Date.
(g)    Evidence of the Credit Ratings for the Borrowers in effect as of the
Closing Date.
In addition, the obligation of each Bank requesting Notes to make its initial
Advance is subject to the further condition precedent that the Agent shall have
received, on or before the day of the initial Borrowing, the Notes dated the
Closing Date and payable to the order of such Bank.
SECTION 3.02.     Conditions Precedent to Each Borrowing. The obligation of each
Bank to make an Advance on the occasion of each Borrowing to any Borrower
(including the initial Borrowing) shall be subject to the further conditions
precedent that on the date of such Borrowing:
(a)    the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Credit Borrowing and the acceptance by a Borrower
of the proceeds of such Borrowing shall constitute a representation and warranty
by such Borrower that on the date of such Borrowing such statements are true):
(i)    The representations and warranties contained in Section 4.01 (excluding
those contained in the second sentence of subsection (e) and in subsection (f)
thereof), and if such Borrowing is by CFSC, Section 4.02, are correct on and as
of the date of such Borrowing, before and after giving effect to such Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, and
(ii)    No event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default with respect to any Borrower; and
(b)    the Agent shall have received such other approvals, opinions or documents
as any Bank through the Agent may reasonably request.
SECTION 3.03.     Conditions Precedent to Certain Borrowings. The obligation of
each Bank to make an Advance on the occasion of any Borrowing to any Borrower
which would increase the aggregate outstanding amount of Advances owing to such
Bank over the aggregate amount of such Advances outstanding immediately prior to
the making of such Advance shall be subject to the further conditions precedent
that on the date of such Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Revolving Credit Borrowing and
the acceptance by a Borrower of the proceeds of such Borrowing shall constitute
a representation and warranty by such Borrower that on the date of such
Borrowing such statements are true): (i) the representations and warranties
contained in subsection (f) of Section 4.01 are correct on and as of the date of
such Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and (ii)


31

--------------------------------------------------------------------------------





no event has occurred and is continuing, or would result from such Borrowing or
from the application of the proceeds therefrom, which would constitute an Event
of Default with respect to any Borrower but for the requirement that notice be
given or time elapse or both.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.     Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as of the Closing Date and on each date specified in
Article III, as follows:
(a)    Organization; Qualification. Such Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is duly qualified to transact business and is in good standing as
a foreign corporation in every jurisdiction in which failure to qualify would
reasonably be expected to materially adversely affect (i) the financial
condition or operations of such Borrower and its consolidated Subsidiaries taken
as a whole or (ii) the ability of such Borrower to perform its obligations under
this Agreement and its Notes.
(b)    Authority; No Conflict. The execution, delivery and performance by such
Borrower of this Agreement and its Notes, are within such Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) such Borrower’s charter or by-laws or (ii) any law or any
contractual restriction binding on or affecting such Borrower.
(c)    Governmental Consents. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for the due execution, delivery and performance by such Borrower of
this Agreement or its Notes.
(d)    Execution; Enforceability.
(i)    This Agreement has been duly executed and delivered by a duly authorized
officer of such Borrower. Upon execution of this Agreement by the Agent and when
the Agent shall have been notified by each Bank that such Bank has executed this
Agreement, this Agreement will be, and such Borrower’s Notes when executed and
delivered hereunder will be, legal, valid and binding obligations of such
Borrower enforceable against such Borrower in accordance with their respective
terms, except as enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally and by the effect of general principles of equity.
(e)    Accuracy of Information; Material Adverse Change. The consolidated
balance sheets of Caterpillar and CFSC as at December 31, 2019, and the related
consolidated statements of income and changes in stockholders’ equity of
Caterpillar and CFSC for the fiscal year and six‑month period, respectively,
then ended, copies of which have been furnished to each Bank, fairly present the
financial condition of Caterpillar and CFSC as at such dates and the results of
the operations of Caterpillar and CFSC for such periods, all in accordance with
generally accepted accounting principles consistently applied. Since December
31, 2019, there has been no material adverse change in such condition or
operations, other than any changes to the condition


32

--------------------------------------------------------------------------------





and operations of Caterpillar or CFSC (x) that were publicly disclosed by
Caterpillar in its 8-K filing with the Securities and Exchange Commission on
March 26, 2020 and (y) that occurred on or prior to March 26, 2020 as a direct
result of, or directly relating to, the COVID-19 pandemic. As of the Closing
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects.
(f)    Litigation. There is no pending or threatened action or proceeding
affecting such Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator which is reasonably likely to materially
adversely affect the financial condition or operations of such Borrower and its
consolidated Subsidiaries taken as a whole or which purports to affect the
legality, validity or enforceability of this Agreement or any Note or which is
reasonably likely to materially adversely affect the ability of such Borrower to
perform its obligations under this Agreement and its Notes.
(g)    Margin Stock. Such Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock. Following the application of the proceeds of each
Advance, no more than 25% of the value of the assets of such Borrower will
consist of, or be represented by, Margin Stock.
(h)    ERISA. Each Plan of such Borrower or a Subsidiary of such Borrower or an
ERISA Affiliate complies in all material respects with ERISA, the Code and
regulations thereunder and the terms of such Plan, except for such noncompliance
as would not reasonably be expected to have a materially adverse effect on the
ability of such Borrower to perform its obligations under this Agreement and its
Notes. Each Plan has satisfied the minimum funding standard under Section 412(a)
of the Code without the need of any funding waiver under Section 412(c) of the
Code. Neither such Borrower nor any ERISA Affiliate nor any fiduciary of any
Plan which is not a multiemployer plan (as defined in Section 4001(a)(3) of
ERISA) (i) has engaged in a nonexempt prohibited transaction described in
Sections 406 of ERISA or 4975 of the Code whereby such prohibited transaction
has materially adversely affected the business, financial condition or results
of operations of such Borrower and any of its Subsidiaries, taken as a whole, or
(ii) has taken or failed to take any action which would constitute or result in
an ERISA Termination Event. During the six year period prior to the date on
which this representation is made or deemed made, neither such Borrower nor any
ERISA Affiliate has (i) failed to make a required contribution or payment to a
multiemployer plan or (ii) made a complete or partial withdrawal under Sections
4203 or 4205 of ERISA from a multiemployer plan. During the six year period
prior to the date on which this representation is made or deemed made, neither
such Borrower nor any ERISA Affiliate has failed to make a required installment
or any other required payment under Section 412 of the Code or Section 430 of
the Code on or before the due date for such installment or other payment.
Neither such Borrower nor any ERISA Affiliate has incurred any liability to the
PBGC which remains outstanding other than the payment of premiums, and there are
no premium payments which have become due which are unpaid. None of the
Borrowers nor any of their respective Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of the Plan Asset Regulations), and neither
the execution, delivery or performance of the transactions contemplated under
this Agreement, including the making of any Advance


33

--------------------------------------------------------------------------------





hereunder, will give rise to a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code.
(i)    Taxes; Assessments. Such Borrower has paid or discharged, or caused to be
paid or discharged, before the same shall have become delinquent, all taxes,
assessments and governmental charges levied or imposed upon such Borrower or any
Subsidiary of such Borrower or upon the income, profits or property of such
Borrower or any Subsidiary of such Borrower, other than (i) such taxes,
assessments and governmental charges the amount, applicability or validity of
which is being contested in good faith by appropriate proceedings and for which
adequate reserves have been established, or (ii) up to $10,000,000 at any time
in aggregate taxes, assessments, and governmental charges so long as no material
adverse effect upon the business, financial condition or results of operations
of the Borrowers and their Subsidiaries, taken as a whole, would reasonably be
expected to result therefrom, and so long as, upon knowledge thereof, the
applicable Borrower or Subsidiary either promptly pays the applicable delinquent
amount or contests such amount as contemplated above.
(j)    Sanctions Laws and Regulations. Neither any Borrower nor any of its
Subsidiaries, nor, to the best of such Borrower’s knowledge, any of its or any
of its Subsidiaries’ respective directors or officers is a Designated Person.
Each of the Borrowers has a “Worldwide Code of Conduct” in full force and effect
on the date hereof which, by its terms, applies to all activities undertaken by
all Borrowers’ and Subsidiaries’ employees around the world. Among the
commitments in the Worldwide Code of Conduct is the commitment that each of the
Borrowers and Subsidiaries, and their respective employees, follow applicable
import and export control laws when conducting business around the world,
including any Anti-Corruption Laws and Sanctions Laws and Regulations, and such
commitment currently applies, and will apply, to all activities undertaken by
each Borrower and each Subsidiary, including but not limited to, any use of the
proceeds of this Agreement or any Advance, as well as the payment of any amount
due pursuant to this Agreement.
SECTION 4.02.     Additional Representations and Warranties of CFSC.
CFSC represents and warrants that neither it nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
ARTICLE V    
COVENANTS OF THE BORROWERS
SECTION 5.01.     Affirmative Covenants. So long as any Advance shall remain
unpaid or any Bank shall have any Commitment hereunder, each Borrower will,
unless the Majority Banks shall otherwise consent in writing:
(a)    Corporate Existence, Etc. Subject to Section 5.02(b), do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that such Borrower shall not be required to preserve any such right or
franchise if its board of directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Borrower
and that the loss


34

--------------------------------------------------------------------------------





thereof would not reasonably be expected to have a material adverse effect on
its ability to perform its obligations under this Agreement and its Notes.
(b)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations
and orders, noncompliance with which would reasonably be expected to materially
adversely affect (i) the financial condition or operations of such Borrower and
its consolidated Subsidiaries taken as a whole or (ii) the ability of such
Borrower to perform its obligations under this Agreement, its Notes. Each
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by such Borrower, each of its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions Laws and Regulations.
(c)    Maintenance of Properties. Cause all properties used or useful in the
conduct of its business or the business of any of its Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of such Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section shall prevent such Borrower from
discontinuing the operation or maintenance of any of such properties if such
discontinuance is, in the reasonable judgment of such Borrower, desirable in the
conduct of its business or the business of any Subsidiary of such Borrower and
would not reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Agreement and its Notes.
(d)    Payment of Taxes and Other Claims. Pay or discharge or cause to be paid
or discharged, before the same shall become delinquent, (1) all taxes,
assessments and governmental charges levied or imposed upon such Borrower or any
of its Subsidiaries or upon the income, profits or property of such Borrower or
any of its Subsidiaries, and (2) all lawful claims for labor, materials and
supplies which, if unpaid, might by law become a lien upon the property of such
Borrower or any of its Subsidiaries; provided, however, that such Borrower shall
not be required to pay or discharge or cause to be paid or discharged any such
tax, assessment, charge or claim whose amount, applicability or validity is
being contested in good faith by appropriate proceedings; provided, further,
that up to $10,000,000 in aggregate taxes, assessments, governmental charges,
and lawful claims as described above may be delinquent at any time so long as no
material adverse effect upon the business, financial condition or results of
operations of the Borrowers and their Subsidiaries, taken as a whole, could
reasonably be expected to result therefrom, and so long as, upon knowledge
thereof, the applicable Borrower or Subsidiary either promptly pays the
applicable delinquent amount or contests such amount as contemplated above.
(e)    Use of Proceeds. Use all proceeds of Advances solely for general
corporate purposes, including, but not limited to, repaying or prepaying
Advances in accordance with the terms of this Agreement. No Borrower will
request any Borrowing, and no Borrower shall knowingly use, and shall ensure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not knowingly use, the proceeds of any Borrowing (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose


35

--------------------------------------------------------------------------------





of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transactions would be prohibited by Sanctions Laws and
Regulations if conducted by a corporation incorporated in the United States, the
United Kingdom or in a European Union member state or (iii) in any manner that
would result in the violation of any Sanctions Laws and Regulations applicable
to any party hereto.
(f)    Reporting Requirements. Furnish to the Banks:
(i)    as soon as available and in any event within forty‑five (45) days after
the end of each of the first three quarters of each fiscal year of Caterpillar
and CFSC, a consolidated balance sheet of Caterpillar and CFSC as of the end of
such quarter, and a consolidated statement of income and changes in
stockholders’ equity of Caterpillar and CFSC for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter;
(ii)    as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Caterpillar and CFSC, a copy of the annual report for
such year for such Borrower, containing consolidated financial statements of
Caterpillar and CFSC for such year, certified (A) in a manner acceptable to the
Majority Banks by PricewaterhouseCoopers L.L.P. or other independent public
accountants acceptable to the Majority Banks and (B) as may be required under
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and all rules and regulations enacted under or in connection therewith;
(iii)    together with each delivery of any financial statements pursuant to
clauses (i) and (ii) above, a Compliance Certificate in substantially the form
of Exhibit F-1 or F-2 hereto, as applicable, demonstrating in reasonable detail
compliance as at the end of the applicable accounting periods with the covenants
contained in Section 5.03 (in the case of Caterpillar) and Sections 5.04(a) and
(b) (in the case of CFSC);
(iv)    as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default with respect to such Borrower and each event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default with respect to such Borrower, continuing on the date of such
statement, a statement of the chief financial officer of such Borrower setting
forth details of such Event of Default or event and the action which such
Borrower has taken and proposes to take with respect thereto;
(v)    promptly after the sending or filing thereof, copies of all reports which
such Borrower sends to any of its security holders, and copies of all reports
and registration statements (without exhibits) which such Borrower or any of its
Subsidiaries (without duplication) files with the Securities and Exchange
Commission or any national securities exchange, in each case without duplication
of materials furnished to the Banks pursuant to clauses (i) or (ii) of this
subsection (f);
(vi)    promptly after the written request of the Agent or any Bank, copies of
all reports and notices which such Borrower or any ERISA Affiliate or Subsidiary
of such Borrower files under ERISA with the Internal Revenue Service or the PBGC
or the U.S.


36

--------------------------------------------------------------------------------





Department of Labor or which such Borrower or any ERISA Affiliate or Subsidiary
of such Borrower receives from any such Person;
(vii)    promptly after (A) the occurrence thereof, notice of the institution of
or any material adverse development in any action, suit or proceeding or any
governmental investigation or any arbitration, before any court or arbitrator or
any governmental or administrative body, agency or official, against such
Borrower or any of its material property, or (B) actual knowledge thereof,
notice of the threat of any such action, suit, proceeding, investigation or
arbitration, and in the case of either (A) or (B), which such Borrower
reasonably believes is likely to be resolved against such Borrower and, if so
resolved against such Borrower, is reasonably anticipated by such Borrower to
materially adversely affect (x) the financial condition of such Borrower and its
consolidated Subsidiaries taken as a whole or (y) the ability of such Borrower
to perform its obligations under this Agreement and its Notes (without
duplication of notices furnished to the Banks pursuant to clause (v) of this
subsection (f));
(viii)    promptly after (A) the occurrence thereof, notice that (1) an ERISA
Termination Event or a prohibited transaction, as such term is defined in
Section 4975 of the Code or Section 406 of ERISA, with respect to any Plan of
such Borrower has occurred and there shall result therefrom a liability or
material risk of incurring a liability to the PBGC or a Plan that will have a
material adverse affect upon the business or financial condition or results of
such Borrower and its Subsidiaries, taken as a whole, which notice shall specify
the nature thereof and such Borrower’s proposed response thereto, (2) such
Borrower or an ERISA Affiliate has failed to make a required installment or any
other required payment under Section 412 or Section 430 of the Code and (3) the
plan administrator of any Plan has applied under Section 412(c) of the Code for
a waiver of the minimum funding standards of Section 412(a) of the Code,
together with copies of such waiver application, and (B) actual knowledge
thereof, copies of any notice of the PBGC’s intention to terminate or to have a
trustee appointed to administer any Plan;
(ix)    (A) on the Closing Date, the Credit Ratings then in effect for such
Borrower from S&P and Moody’s and (B) within two (2) Business Days after such
Borrower receives notice from S&P or Moody’s of a change in any of such
Borrower’s Credit Ratings, such Borrower’s revised Credit Ratings (or, if
applicable, notice that a Credit Rating will no longer be received from such
rating service);
(x)    such other information respecting the condition or operations, financial
or otherwise, of such Borrower or any of its Subsidiaries as any Bank through
the Agent may from time to time reasonably request in writing with an indication
of the reason for such request; and
(xi)    together with each delivery of any financial statements pursuant to
clause (ii) above, any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such certification.


37

--------------------------------------------------------------------------------





Financial statements and other documents required to be furnished pursuant to
Section 5.01(f)(i) or (ii) (to the extent any such financial statements or other
documents are included in reports or other materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been furnished on the date on which (i) the
applicable Borrower posts such financial statements or other documents, or
provides a link thereto, on such Borrower’s website on the Internet, or (ii)
such financial statements or other documents are posted on behalf of the
applicable Borrower on the Approved Electronic Platform or an Internet or
intranet website, if any, to which each Bank and the Agent have access (whether
a commercial, third-party website or whether sponsored by the Agent or the
Securities and Exchange Commission’s website located at
http://www.sec.gov/edgar/searchedgar/webusers.htm).
SECTION 5.02.     Negative Covenants. So long as any Advance shall remain unpaid
or any Bank shall have any Commitment hereunder, no Borrower will, without the
written consent of the Majority Banks:
(a)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any lien, security interest or other charge or
encumbrance of any kind, (excluding Caterpillar Purchase Claims and CFSC
Purchase Claims, to the extent that such Purchase Claims could be deemed to
constitute liens or security interests), upon or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income (excluding any
assignment of accounts receivable arising out of or in connection with the sale
or securitization by Caterpillar, CFSC or any Subsidiary of either of its
accounts receivable giving rise to Caterpillar Purchase Claims or CFSC Purchase
Claims), in each case to secure or provide for the payment of any Debt of any
Person, if the aggregate amount of the Debt so secured (or for which payment has
been provided) would at any time exceed an amount equal to 10% of Consolidated
Net Tangible Assets of such Borrower.
(b)    Mergers, Etc. (i) Merge or consolidate with or into any Person, or permit
any of its Subsidiaries to do so, or (ii) convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to any
Person, or (iii) together with one or more of its consolidated Subsidiaries,
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets of such
Borrower and its consolidated Subsidiaries (whether now owned or hereafter
acquired) to any Person; except that any Subsidiary of such Borrower may merge
or consolidate with or into, or transfer assets to, or acquire assets of, such
Borrower or any other Subsidiary of such Borrower and except that any Subsidiary
of such Borrower may merge into or transfer assets to such Borrower and such
Borrower may merge with, and any Subsidiary of such Borrower may merge or
consolidate with or into, any other Person, provided in each case that,
immediately after giving effect to such proposed transaction, no Event of
Default with respect to such Borrower or event which, with the giving of notice
or lapse of time, or both, would constitute an Event of Default with respect to
such Borrower, would exist and in the case of any such merger to which any
Borrower is a party, such Borrower is the surviving corporation.
SECTION 5.03.     Financial Covenant of Caterpillar. So long as any Advance
shall remain unpaid or any Bank shall have any Commitment hereunder, Caterpillar
will, unless


38

--------------------------------------------------------------------------------





the Majority Banks shall otherwise consent in writing, maintain at all times
during each fiscal year of Caterpillar, Consolidated Net Worth of not less than
$9,000,000,000.
SECTION 5.04.     Financial and Other Covenants of CFSC. So long as any Advance
shall remain unpaid or any Bank shall have any Commitment hereunder, CFSC will,
unless the Majority Banks shall otherwise consent in writing:
(a)    Ratio of CFSC Consolidated Debt to Consolidated Net Worth.
(i)    Maintain at all times a ratio (the “Leverage Ratio”) of (x) CFSC
Consolidated Debt to (y) CFSC’s Consolidated Net Worth of not greater than 10.0
to 1. For purposes of this subsection (i), the Leverage Ratio at any time shall
be equal to the average of the Leverage Ratios as determined on the last day of
each of the six preceding calendar months.
(ii)    Maintain a Leverage Ratio of not greater than 10.0 to 1 on each December
31, commencing December 31, 2019. For purposes of this subsection (ii), the
Leverage Ratio shall be the ratio of (x) CFSC Consolidated Debt to (y) CFSC’s
Consolidated Net Worth on the date for which computed.
(b)    Interest Coverage Ratio. Maintain a ratio of (i) profit excluding income
taxes, Interest Expense and Net Gain/(Loss) From Interest Rate Derivatives to
(ii) Interest Expense of not less than 1.15 to 1, in each case, calculated at
the end of each calendar quarter for the rolling four-quarter period then most
recently ended for CFSC and its Subsidiaries on a consolidated basis in
accordance with generally accepted accounting principles.
(c)    Support Agreement. CFSC will not terminate, or make any amendment or
modification to, the Support Agreement which, in the determination of the Agent,
adversely affects the Banks’ interests pursuant to this Agreement, without
giving the Agent and the Banks at least thirty (30) days prior written notice
and obtaining the written consent of the Majority Banks.
ARTICLE VI    
EVENTS OF DEFAULT
SECTION 6.01.     Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing with respect to any Borrower:
(a)    Such Borrower shall fail to pay (i) any principal of any of the Advances
when the same becomes due and payable, or (ii) any interest on any of the
Advances, or any Commitment Fee, other fee or other amount payable by it
hereunder by the later of (A) five (5) Business Days after such item has become
due and (B) two (2) Business Days after receipt of written notice from the Agent
that such item has become due; or
(b)    Any representation or warranty made by such Borrower herein, or by such
Borrower (or any of its officers) in connection with this Agreement, shall prove
to have been incorrect in any material respect when made or deemed made; or
(c)    Such Borrower shall fail to perform or observe (i) any covenant or
agreement made by it contained in subsection (a) or (f)(iv) of Section 5.01 or
in Section 5.02 or (ii) any other


39

--------------------------------------------------------------------------------





term, covenant or agreement contained in this Agreement on its part to be
performed or observed if the failure to perform or observe such other term,
covenant or agreement shall remain unremedied for 30 days after written notice
thereof shall have been received by such Borrower; provided, that should CFSC or
any of its Subsidiaries fail to observe any such term, covenant or agreement
referred to in subsections (i) or (ii) above, such failure shall not be
attributable, except as otherwise expressly provided for in this Agreement, to
Caterpillar; or
(d)    Any of the following shall occur:
(i)    such Borrower or any Subsidiary of such Borrower (other than CFSC and its
Subsidiaries in the case of Caterpillar) shall fail to pay any principal of,
premium or interest on, or other amount owing in respect of any of its Debt
which is outstanding in a principal amount of at least $100,000,000 in the
aggregate, in the case of Caterpillar, or $50,000,000 in the aggregate, in the
case of CFSC (but excluding Debt consisting of such Borrower’s obligations
hereunder or under the Other Credit Agreements) when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt, or
(ii)    such Borrower or any Subsidiary of such Borrower (other than CFSC and
its Subsidiaries in the case of Caterpillar) shall fail to observe or perform
any term, covenant or condition on its part to be observed or performed under
any agreement or instrument relating to any such Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate, in the case of
Caterpillar, or $50,000,000 in the aggregate, in the case of CFSC (but excluding
Debt consisting of such Borrower’s obligations hereunder or under the Other
Credit Agreements), when required to be observed or performed, and such failure
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such failure is to accelerate, or
permit the acceleration of, the maturity of such Debt or such Debt has been
accelerated and such acceleration has not been rescinded, or
(iii)    any amount of Debt in excess of $100,000,000 in the aggregate, in the
case of Caterpillar, or $50,000,000 in the aggregate, in the case of CFSC, shall
be required to be prepaid, defeased, purchased or otherwise acquired by such
Borrower or any Subsidiary of such Borrower (other than CFSC and its
Subsidiaries in the case of Caterpillar), other than by a regularly scheduled
required prepayment, prior to the stated maturity thereof, or
(iv)    any “Event of Default” shall occur with respect to such Borrower under
either of the Other Credit Agreements, or
(e)    Such Borrower or any of its Subsidiaries (other than CFSC and its
Subsidiaries in the case of Caterpillar) shall generally not pay its debts as
such debts become due, or an officer or other authorized representative of such
Borrower or Subsidiary shall admit in writing such Borrower’s or Subsidiary’s
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by such Borrower or
any of its Subsidiaries (other than CFSC and its Subsidiaries in the case of
Caterpillar) seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization,


40

--------------------------------------------------------------------------------





arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property; or any such proceeding shall be instituted against such
Borrower or any of its Subsidiaries (other than CFSC and its Subsidiaries in the
case of Caterpillar) and either an order for relief against such Borrower or
Subsidiary is entered in such proceeding or such proceeding is not dismissed
within forty-five (45) days; or such Borrower or any of its Subsidiaries (other
than CFSC and its Subsidiaries in the case of Caterpillar) shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e);
provided, however, that the filing of one or more of the proceedings and/or the
occurrence of one or more of the other events described in this Section 6.01(e)
with respect to any Insignificant Subsidiary shall not constitute an Event of
Default hereunder until such time as the aggregate of the asset values, as
reasonably determined by Caterpillar in accordance with generally accepted
accounting principles, of all Insignificant Subsidiaries subject to the
proceedings and/or other events described in this Section 6.01(e) equals or
exceeds $250,000,000 (with each Insignificant Subsidiary’s asset value being
determined, for purposes of this clause (e), on the date on which such filing or
other event commences or otherwise initially occurs with respect to such
Insignificant Subsidiary and with such value remaining in effect for such
Insignificant Subsidiary once determined); or
(f)    Any judgment or order for the payment of money in excess of (i)
$100,000,000 in the case of Caterpillar, or (ii) $50,000,000 in the case of CFSC
shall be rendered against such Borrower or any of its Subsidiaries (other than
CFSC and its Subsidiaries in the case of Caterpillar) and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(g)    (i) A Plan of such Borrower shall fail to satisfy the minimum funding
standard required by Section 412 of the Code for any plan year or a waiver of
such standard is sought or granted under Section 412(c), or (ii) an ERISA
Termination Event shall have occurred with respect to such Borrower or an ERISA
Affiliate or such Borrower or an ERISA Affiliate has incurred or is likely to
incur a liability to or on account of a Plan under Section 4062, 4063, 4064,
4201 or 4204 of ERISA, or (iii) such Borrower or an ERISA Affiliate shall engage
in any prohibited transaction described in Sections 406 of ERISA or 4975 of the
Code for which a statutory or class exemption is not available or a private
exemption has not been previously obtained from the Department of Labor, or (iv)
such Borrower or an ERISA Affiliate shall fail to pay any required installment
or any other payment required under Section 412 or Section 430 of the Code on or
before the due date for such installment or other payment, or (v) such Borrower
or an ERISA Affiliate shall fail to make any contribution or payment to any
multiemployer plan (as defined in Section 4001(a)(3) of ERISA) which such
Borrower or any ERISA Affiliate may be required to make under any agreement
relating to such multiemployer plan or any law pertaining thereto, and there
shall result from any such event or events either a liability or a material risk
of incurring a liability to the PBGC or a Plan, which will have a material
adverse effect upon the business, financial condition or results of operations
of such Borrower and its Subsidiaries, taken as a whole; or


41

--------------------------------------------------------------------------------





(h)    With respect to CFSC, a Change of Control shall occur; or
(i)    With respect to CFSC, the Support Agreement shall for any reason fail to
be in full force and effect, or any action shall be taken by any Borrower to
discontinue or to assert the invalidity or unenforceability of the Support
Agreement, or CFSC or Caterpillar shall fail to comply with any of the terms or
provisions of the Support Agreement;
then, and in any such event, the Agent (x) shall at the request, or may with the
consent, of the Majority Banks, by notice to the Borrowers, declare the
obligation of each Bank to make Advances to such Borrower to be terminated,
whereupon the same shall forthwith terminate, and (y) shall at the request, or
may with the consent, of the Majority Banks, by notice to such Borrower, declare
the Advances to such Borrower, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon such
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by such Borrower; provided,
however, upon the occurrence of any Event of Default with respect to any
Borrower described in Section 6.01(e), (A) the obligation of each Bank to make
Advances to any Borrower shall automatically be terminated and (B) the Advances
to the Borrowers, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers.
Notwithstanding anything in the foregoing to the contrary, the fact that an
Event of Default exists with respect to one of the Borrowers hereunder shall not
of itself constitute an Event of Default with respect to any of the other
Borrowers.
ARTICLE VII    
AGENCY
SECTION 7.01.     Appointment and Authority. Each Bank hereby appoints Citibank
to act on its behalf as the Agent hereunder and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article VII are solely for
the benefit of the Agent and the Banks, and no Borrower shall have any rights as
a third party beneficiary of any of such provisions.
SECTION 7.02.     Agent Individually. (a) The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Agent; and the
term “Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Banks.
(b)    Each Bank understands that the Person serving as Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively


42

--------------------------------------------------------------------------------





referred to in this Section 7.02 as “Activities”) and may engage in the
Activities with or on behalf of one or more of the Borrowers or their respective
Affiliates. Furthermore, the Agent’s Group may, in undertaking the Activities,
engage in trading in financial products or undertake other investment businesses
for its own account or on behalf of others (including the Borrowers and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrowers or their respective
Affiliates), including trading in or holding long, short or derivative positions
in securities, loans or other financial products of one or more of the Borrowers
or their Affiliates. Each Bank understands and agrees that in engaging in the
Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Borrowers or their Affiliates (including information concerning
the ability of the Borrowers to perform their respective obligations hereunder)
which information may not be available to any of the Banks that are not members
of the Agent’s Group. None of the Agent nor any member of the Agent’s Group
shall have any duty to disclose to any Bank or use on behalf of the Banks, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Borrower or any Affiliate of any
Borrower) or to account for any revenue or profits obtained in connection with
the Activities, except that the Agent shall deliver or otherwise make available
to each Bank such documents as are expressly required by this Agreement to be
transmitted by the Agent to the Banks.
(c)     Each Bank further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Borrowers and
their Affiliates) either now have or may in the future have interests or take
actions that may conflict with the interests of any one or more of the Banks
(including the interests of the Banks hereunder). Each Bank agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Agent being a member of the Agent’s Group,
and that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Bank. None of (i) this
Agreement, the Notes, (ii) the receipt by the Agent’s Group of information
(including the Information Memorandum) concerning the Borrowers or their
Affiliates (including information concerning the ability of the Borrowers to
perform their respective obligations hereunder) nor (iii) any other matter shall
give rise to any fiduciary, equitable or contractual duties (including without
limitation any duty of trust or confidence) owing by the Agent or any member of
the Agent’s Group to any Bank including any such duty that would prevent or
restrict the Agent’s Group from acting on behalf of customers (including the
Borrowers or their Affiliates) or for its own account.
SECTION 7.03.     Duties of Agent; Exculpatory Provisions. (a) The Agent’s
duties hereunder are solely ministerial and administrative in nature and the
Agent shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Majority Banks, provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
or any of its Affiliates to liability or that is contrary to this Agreement or
applicable law (including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Bank in
violation of any Debtor Relief Law).


43

--------------------------------------------------------------------------------





(b)    The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Banks (or as the Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 8.01 and 6.01) or (ii) in the absence of its own gross
negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Event of Default or the event or events that give or may give
rise to any Event of Default unless and until the Borrowers or any Bank shall
have given notice to the Agent describing such Event of Default and such event
or events.
(c)    Neither the Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, the Information Memorandum, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default or unmatured
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, the Notes, or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.
(d)    Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Bank and each Bank confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.
SECTION 7.04.     Reliance by Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Bank, the Agent may
presume that such condition is satisfactory to such Bank unless an officer of
the Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Bank prior to the making of such
Advance, and in the case of a Borrowing, such Bank shall not have made available
to the Agent, such Bank’s, ratable portion of such Borrowing. The Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 7.05.     Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub‑agents appointed by the Agent. The Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub‑agent and the Related
Parties of the Agent and each such sub‑agent shall be entitled to the


44

--------------------------------------------------------------------------------





benefits of all provisions of this Article VII and Section 8.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.
SECTION 7.06.     Resignation or Removal of Agent. (a) The Agent may at any time
give notice of its resignation to the Banks and the Borrowers. Upon receipt of
any such notice of resignation, the Majority Banks shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Majority Banks and shall have accepted such appointment within 60 days
after the retiring Agent gives notice of its resignation (such 60-day period,
the “Bank Appointment Period”), then the retiring Agent may on behalf of the
Banks, appoint a successor Agent meeting the qualifications set forth above. In
addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Banks, a successor Agent, the retiring Agent may at
any time upon or after the end of the Bank Appointment Period notify the
Borrowers and the Banks that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation
which effective date shall be no earlier than three business days after the date
of such notice. Upon the resignation effective date established in such notice
and regardless of whether a successor Agent has been appointed and accepted such
appointment, the retiring Agent’s resignation shall nonetheless become effective
and (i) the retiring Agent shall be discharged from its duties and obligations
as Agent hereunder and (ii) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Bank directly, until such time as the Majority Banks appoint a successor
Agent as provided for above in this clause (a).(b)    If the Person serving as
Agent is a Defaulting Bank pursuant to clause (iv) of the definition thereof
(such Person, a “Defaulting Agent”), the Majority Banks may, by notice in
writing to the Borrowers and such Defaulting Agent, remove such Defaulting Agent
as Agent and, in consultation with the Borrowers, appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. Such Defaulting Agent’s removal shall
become effective upon the earlier of (x) the date that a qualifying Person shall
have been so appointed by the Majority Banks and shall have accepted such
appointment and (y) 30 days after the delivery of the removal notice in writing
to the Borrowers and such Defaulting Agent (such date, the “Removal Effective
Date”). Upon the Removal Effective Date and regardless of whether a successor
Agent has been appointed and accepted such appointment, the removal of such
Defaulting Agent shall become effective and (i) such Defaulting Agent shall be
discharged from its duties and obligations as Agent hereunder and (ii) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Bank directly, until such
time as the Majority Banks appoint a successor Agent as provided for above in
this clause (b).
(c) Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Agent of the retiring (or retired) or removed Agent,
and the retiring or removed Agent shall be discharged from all of its duties and
obligations as Agent hereunder (if not already discharged therefrom as provided
above in this Section 7.06). The fees payable by the Borrowers to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Agent’s resignation or removal hereunder, the provisions of this Article VII and
Section 8.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub‑agents and their respective Related Parties in respect of


45

--------------------------------------------------------------------------------





any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.
SECTION 7.07.     Non-Reliance on Agents and Other Banks. (a) Each Bank confirms
to the Agent, each other Bank and each of their respective Related Parties that
it (i) possesses (individually or through its Related Parties) such knowledge
and experience in financial and business matters that it is capable, without
reliance on the Agent, any other Bank or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Advances and other extensions of credit hereunder and (z)
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Advances and other extensions of credit hereunder is suitable and
appropriate for it.
(b)    Each Bank acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and, to the extent such Bank is a party thereto,
(ii) that it has, independently and without reliance upon the Agent, any other
Bank or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement and, to the extent such Bank is a party
thereto, based on such documents and information, as it has deemed appropriate
and (iii) it will, independently and without reliance upon the Agent, any other
Bank or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and, to the extent such Bank is a party
thereto, based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:
(A)    the financial condition, status and capitalization of each Borrower;
(B)    the legality, validity, effectiveness, adequacy or enforceability of this
Agreement, the Notes (with respect to any Bank that has requested a Note), and
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection herewith or therewith;
(C)    determining compliance or non-compliance with any condition hereunder to
the making of an Advance hereunder and, to the extent such Bank is a party
thereto, and the form and substance of all evidence delivered in connection with
establishing the satisfaction of each such condition subject to confirmation by
the Agent of its receipt of items requested to be delivered as conditions to
lending pursuant to Sections 3.01 and 3.02 hereof;
(D)    adequacy, accuracy and/or completeness of the Information Memorandum and
any other information delivered by the Agent, any other Bank or by any of their
respective Related Parties under or in connection with this Agreement, the
transactions contemplated hereby and thereby or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection herewith or therewith.
SECTION 7.08.     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners or Arrangers listed
on the cover page


46

--------------------------------------------------------------------------------





hereof shall have any powers, duties or responsibilities under this Agreement,
except in its capacity, as applicable, as the Agent or as a Bank hereunder.
SECTION 7.09.     Indemnification. To the extent not reimbursed by the Borrowers
in accordance with Section 8.4 hereof, the Banks agree to indemnify the Agent,
the Arrangers, the Co-Syndication Agents, and the Documentation Agent ratably
according to the respective principal amounts of the Revolving Credit Advances,
then held by each of them (or if no Revolving Credit Advances are at the time
outstanding, ratably according to the respective amounts of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent, the Arrangers, the Co-Syndication Agents or the Documentation
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent, the Arrangers, the Co-Syndication Agents or the
Documentation Agent under this Agreement; provided that no Bank shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Agent’s, the Arrangers’, the Co-Syndication Agents’ or the Documentation Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Bank agrees to reimburse the Agent, the Arrangers, the Co-Syndication
Agents and the Documentation Agent promptly upon demand for its ratable share
(determined as specified in the first sentence of this Section 7.09) of any
out-of-pocket expenses (including reasonable outside counsel fees) incurred by
the Agent, the Arrangers, the Co-Syndication Agents or the Documentation Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiation, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement to the extent that the Agent, the
Arrangers, the Co-Syndication Agents or the Documentation Agent are not
reimbursed for such expenses by the Borrowers.
SECTION 7.10.     Bank ERISA Matters. (a) Each Bank (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Agent, and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers, that at least one of the following is
and will be true:
(i)    such Bank is not using “plan assets” (within the meaning of the Plan
Asset Regulations or otherwise) of one or more Benefit Plans with respect to
such Bank’s entrance into, participation in, administration of and performance
of the Advances, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the


47

--------------------------------------------------------------------------------





Advances, the Commitments and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith,
(iii)    (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Advances,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Bank.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Bank or (2) a Bank has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Bank further (x) represents and
warrants, as of the date such Person became a Bank party hereto, to, and (y)
covenants, from the date such Person became a Bank party hereto to the date such
Person ceases being a Bank party hereto, for the benefit of, the Agent, and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers, that none of the Agent, or any Arranger
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Bank involved in such Bank’s entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement or any documents related to hereto or
thereto).
As used in this Section, the following terms shall have the following meanings:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of the Plan Asset Regulations or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE VIII    
MISCELLANEOUS
SECTION 8.01.     Amendments, Etc.
(a)    No amendment or waiver of any provision of this Agreement or the Notes,
nor consent to any departure by any Borrower therefrom, shall in any event be
effective unless


48

--------------------------------------------------------------------------------





the same shall be in writing and signed by the Borrowers and the Majority Banks,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by all the
Banks, do any of the following: (a) waive any of the conditions specified in
Section 3.01, 3.02, or 3.03 (if and to the extent that the Borrowing which is
the subject of such waiver would involve an increase in the aggregate
outstanding amount of Advances over the aggregate amount of Advances outstanding
immediately prior to such Borrowing), (b) increase the Commitments of the Banks
(other than pursuant to Section 2.05(c)), or subject the Banks to any additional
obligations, (c) reduce or forgive the principal of, or the rate or amount of
interest on, the Advances or any fees or other amounts payable hereunder, (d)
postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
definition of “Majority Banks” or the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Banks, which
shall be required for the Banks, or any of them, to take any action hereunder,
(f) [Intentionally Omitted], or (g) amend this Section 8.01; and provided,
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, in addition to the Borrower and the Banks required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.
(b)    Anything herein to the contrary notwithstanding, during such period as a
Bank is a Defaulting Bank, to the fullest extent permitted by applicable law,
such Bank will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Advances or other extensions of
credit of such Bank hereunder will not be taken into account in determining
whether the Majority Banks or all of the Banks, as required, have approved any
such amendment or waiver (and the definition of “Majority Banks” will
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver that would increase the Commitment
of such Defaulting Bank or subject such Defaulting Bank to any additional
obligations, postpone the date fixed for any payment of principal or interest
owing to such Defaulting Bank hereunder, reduce the principal of, or interest
on, the Advances or any fees or other amounts owing to such Defaulting Bank
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Bank.
SECTION 8.02.     Notices; Communications, Etc.
(a)    All notices, demands, requests, consents and other Communications
provided for in this Agreement shall be given in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail, except with respect to (x) service of process to any party or
(y) communications to any Bank that has previously notified the Agent and the
Borrowers that electronic mail is not an acceptable delivery method), and
addressed to the party to be notified as follows:    
(i)    if to Caterpillar
Caterpillar Inc.
100 N.E. Adams Street
Peoria, Illinois 61629‑5370
Attention of: Director - Corporate Finance Services


49

--------------------------------------------------------------------------------





Telecopier No.: 309-636-2869
E-Mail Address: DeCamp_Rob@cat.com


with a copy to:


Caterpillar Inc.
510 Lake Cook Road, Suite 100
    Deerfield, Illinois 60015-4922
Attention: Legal Services – Enterprise Governance & Finance Group
Telecopier No.: 309-992-6964
E-Mail Address: Wise_Michael_J@cat.com


(ii)    if to CFSC:
Caterpillar Financial Services Corporation
2120 West End Avenue
Nashville, Tennessee 37203-0001
Attention of: Treasurer
Telecopier No.: 615-341-8596
E-Mail Address: Rob.DeCamp@cat.com


with a copy to:


Caterpillar Financial Services Corporation
2120 West End Avenue
Nashville, Tennessee 37203-0001
Attention: Legal Department – Securities Group
Telecopier No.: 615-341-1083
E-Mail Address: tiffany.williams@cat.com


(iii)    if to the Agent
Citibank, N.A.
Bank Loan Syndications
1615 Brett Rd., Building No. 3
New Castle, Delaware 19720
Attention of: Bank Loan Syndications
Telecopier No.: 646-274-5080
E-Mail Address: glagentofficeops@citi.com


with a copy to:


Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention of: Lisa Stevens Harary
Telecopier No.: 212-816-3107


50

--------------------------------------------------------------------------------





E-Mail Address: lisa.stevensharary@citi.com


(iv)    if to any other Bank, to its address (or telecopier number or e-mail
address) set forth in its Administrative Questionnaire;
or at such other address as shall be notified in writing (x) in the case of the
Borrowers or the Agent, to the other parties and (y) in the case of all other
parties, to the Borrowers and the Agent.
(b)    Except as otherwise provided in this Agreement, all notices, demands,
requests, consents and other Communications described in clause (a) shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when received by the intended
recipient, (iii) if delivered by posting to an Approved Electronic Platform, an
Internet website or a similar telecommunication device requiring that a user
have prior access to such Approved Electronic Platform, website or other device
(to the extent permitted by this Section 8.02 to be delivered thereunder), when
such notice, demand, request, consent and other communication shall have been
made generally available on such Approved Electronic Platform, Internet website
or similar device to the class of Person being notified (regardless of whether
any such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform and (iv) if delivered by electronic mail or any
other telecommunications device, when received by the intended recipient;
provided, however, that notices and communications to the Agent pursuant to
Article II or Article VII shall not be effective until received by the Agent. If
any notice, demand, request or other communication related to an Event of
Default (including, without limitation, any notice of a failure to make a
required payment), is delivered by the Agent or any Bank to the Borrower by
electronic mail or any other telecommunications device, the Agent or such Bank,
as applicable, shall promptly deliver a duplicate copy of such notice, demand,
request or other communication to the Borrower by hand (including by overnight
courier service) or by mail.
(c)    Notwithstanding clauses (a) and (b) (unless the Agent and the Borrowers
agree that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement providing for the delivery of any Approved
Electronic Communication by any other means, the Borrowers shall deliver all
Approved Electronic Communications to the Agent by properly transmitting such
Approved Electronic Communications in an electronic/soft medium in a format
reasonably acceptable to the Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Agent may notify to the Borrowers. Nothing in this clause (c) shall prejudice
the right of the Agent or any Bank to deliver any Communication to any Borrower
in any manner authorized in this Agreement or to request that the Borrowers
effect delivery in such manner.
(d)    Each of the Banks and each Borrower agree that the Agent may, but shall
not be obligated to, make the Approved Electronic Communications available to
the Banks by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Agent to be its
electronic transmission system (the “Approved Electronic Platform”).


51

--------------------------------------------------------------------------------





(e)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Banks and each Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Banks and each Borrower hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and, subject
to subsection (f) below, understands and assumes the risks of such distribution.
(f)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM, EXCEPT FOR ERRORS OR OMISSIONS RESULTING FROM AGENT’S OR AGENT GROUP’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM.
(g)    Each of the Banks and each Borrower agree that the Agent may, but (except
as may be required by applicable law) shall not be obligated to, store the
Approved Electronic Communications on the Approved Electronic Platform in
accordance with the Agent’s generally-applicable document retention procedures
and policies.
SECTION 8.03.     No Waiver; Remedies. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 8.04.     Costs, Expenses and Taxes. (a) Caterpillar agrees to pay on
written demand all reasonable costs and expenses of the Agent, each of the
Arrangers and each of the Co-Syndication Agents and the Documentation Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Agent, each of the Arrangers and
each of the Co-


52

--------------------------------------------------------------------------------





Syndication Agents and the Documentation Agent with respect thereto and with
respect to advising the Agent, each of the Arrangers and each of the
Co-Syndication Agents and the Documentation Agent as to their rights and
responsibilities under this Agreement. The Borrowers further agree to pay all
costs and expenses, if any (including, without limitation, reasonable counsel
fees and expenses of the Banks), of the Agent, the Banks, each of the Arrangers
and each of the Co-Syndication Agents and the Documentation Agent in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, the Notes and the other documents to be delivered
hereunder. If any such costs or expenses are attributable to a particular
Borrower, such costs or expenses shall be paid by such Borrower. In all other
cases, such costs or expenses shall be paid by Caterpillar.
(b)    If any payment of principal of any Eurocurrency Rate Advance is made
other than on the last day of the Interest Period for such Advance, as a result
of a payment pursuant to Section 2.09 or acceleration of the maturity of the
Advances pursuant to Section 6.01 or for any other reason, the applicable
Borrower shall, upon demand by any Bank (with a copy of such demand to the
Agent), pay to the Agent for the account of such Bank any amounts as such Bank
shall reasonably determine in good faith to be required to compensate such Bank
for any additional losses, costs or expenses which it may reasonably incur as a
result of such payment. Such indemnification shall include, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Bank to fund or maintain such
Advance; provided, however, that any indemnification for such losses, costs and
expenses shall be limited to an amount equal to (i) the principal amount of the
Advance paid by such Borrower times (ii) the number of days remaining in the
Interest Period applicable to such Advance, divided by 360, times (iii) the
interest differential between the interest rate applicable to such Advance and
the rate of interest which would apply on an Advance to such Borrower of the
same Type requested on the date of such payment by such Borrower for an Interest
Period which most nearly approximates the remaining term of the Interest Period
applicable to the Advance paid by such Borrower. A certificate describing in
reasonable detail the amount of such losses, costs and expenses, and specifying
therein the Type of loan in reference to which such Bank shall have made its
calculations thereof (the “Reference Investment”), submitted to such Borrower
and the Agent by such Bank, shall create a rebuttable presumption of the rate
applicable to the Reference Investment identified therein. In making any
determination under this Section 8.04(b), each Bank shall use reasonable efforts
to minimize the amount payable by such Borrower hereunder to such Bank, provided
that such action does not result in any additional cost, loss or expense for
such Bank and is not otherwise disadvantageous to such Bank.
(c)    The Borrowers severally agree to indemnify and hold harmless each of the
Agent, each Bank, each Arranger, each Co-Syndication Agent, the Documentation
Agent and each of their Affiliates, directors, officers and employees from and
against any and all claims, damages, liabilities and expenses (including,
without limitation, reasonable fees and disbursements of outside counsel) which
may be incurred by or asserted against the Agent, such Bank, such Arranger, such
Co-Syndication Agent or the Documentation Agent or any of its or their
respective Affiliates, directors, officers, members, partners, agents, or
employees in connection with or arising out of the loan documentation or the
transactions contemplated hereby, including but not limited to any
investigation, litigation, or proceeding (i) related to any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
Borrowing are applied or proposed to be applied, directly or indirectly, by such
Borrower, whether or not the Agent, such Bank, such Arranger, such


53

--------------------------------------------------------------------------------





Co-Syndication Agent or the Documentation Agent or any such director, officer or
employee is a party to such transactions or (ii) related to such Borrower’s
entering into this Agreement, or to any actions or omissions of such Borrower,
any of its Subsidiaries or Affiliates or any of its or their respective
officers, members, partners, agents, directors or employees in connection
therewith. If any such claims, damages, liabilities and expenses are
attributable to a particular Borrower, such indemnity shall be provided by such
Borrower. In all other cases, such indemnity shall be provided by Caterpillar.
No Borrower shall be required to indemnify any such indemnified Person from or
against any portion of such claims, damages, liabilities or expenses (x) arising
out of the gross negligence or willful misconduct of such indemnified Person or
(y) that result from the violation in any material respect by such indemnified
Person of any law, regulation, ordinance, or judicial or governmental agency
order.
(d)    The Borrowers’ obligations under this Section 8.04 shall survive the
termination of this Agreement and repayment of all Advances.
SECTION 8.05.     Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default with respect to a Borrower and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Agent to declare the Advances to such Borrower due and payable
pursuant to the provisions of Section 6.01, each Bank is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Bank to or for the credit or the account of such Borrower against any
and all of the obligations of such Borrower now or hereafter existing under this
Agreement and any Note of such Borrower held by such Bank, irrespective of
whether or not such Bank shall have made any demand under this Agreement or such
Note and although such obligations may be unmatured. Each Bank agrees to
immediately notify such Borrower and the Agent by facsimile or electronic mail
after any such set-off and application made by such Bank, provided that the
failure to give such notice shall not affect the validity of such set off and
application. The rights of each Bank under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which such Bank may have. In the event that any Defaulting Bank exercises any
such right of setoff, (x) all amounts so set off will be paid over immediately
to the Agent for further application in accordance with the provisions of
Section 2.18 and, pending such payment, will be segregated by such Defaulting
Bank from its other funds and deemed held in trust for the benefit of the Agent
and the other Banks and (y) the Defaulting Bank will provide promptly to the
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Bank as to which it exercised such right of setoff.
SECTION 8.06.     Binding Effect. This Agreement shall be deemed to have become
effective as of April 21, 2020 when it shall have been executed by the Borrowers
and the Agent and when the Agent shall have been notified by each Bank that such
Bank has executed it and thereafter this Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Agent, and each Bank and their
respective successors and assigns, except that no Borrower shall have the right
to assign its rights hereunder or any interest herein without the prior written
consent of all the Banks.


54

--------------------------------------------------------------------------------





SECTION 8.07.     Assignments and Participations.
(a)    (i) Each Bank may, upon not less than one (1) Business Day’s prior notice
to the Agent and with the prior written consent of the Agent (which shall not be
required in the case of an assignment by a Bank to another Bank or a Bank’s
Affiliate), Caterpillar and CFSC (in each case, which consents shall not be
unreasonably withheld or delayed; provided, that each of Caterpillar and CFSC
shall be deemed to have consented to any assignment unless such Borrowers shall
object thereto by written notice to the Agent within ten (10) Business Days
after having received notice thereof; provided, further, that no consent of
Caterpillar or CFSC shall be required in connection with any assignment (x) to a
Bank or a Bank’s Affiliate or (y) to an Eligible Financial Institution if an
Event of Default has occurred and is continuing) assign to one or more of such
Bank’s Affiliates or to one or more other Banks (or to any Affiliate of such
Bank) or to one or more banks or other entities all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, Revolving Credit Commitment, if applicable, the
Advances owing to it and any Note or Notes held by it); provided, however, that
(A) each such assignment shall be of a constant, and not a varying, percentage
of all of the assigning Bank’s rights and obligations under this Agreement, and
shall be in an amount not less than the lesser of (x) $5,000,000 and (y) the
remaining amount of the assigning Bank’s Commitment (calculated as at the date
of such assignment) or outstanding Advances (if such Bank’s Commitment has been
terminated), (B) no such assignment shall result in any Bank having a Commitment
which is more than 20% of the Total Commitment, (C) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance (but not
consent), an Assignment and Acceptance, together with any Note or Notes subject
to such assignment and, other than in connection with assignments to a Bank’s
Affiliate, a processing and recordation fee of $3,500 (which fee may be waived
by the Agent in its sole discretion), (D) no such assignment shall be made to
any Borrower or any of such Borrower’s Affiliates or Subsidiaries and (E) no
such assignment will be made to any Defaulting Bank or any of its subsidiaries,
or any Person who, upon becoming a Bank hereunder, would be a Defaulting Bank.
(ii)    Upon such execution, delivery and acceptance of any such Assignment and
Acceptance, from and after the effective date specified in such Assignment and
Acceptance, (x) the assignee thereunder shall, in addition to the rights and
obligations hereunder held by it immediately prior to such effective date (if
any), have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (y) the Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto and thereto). Notwithstanding any assignment, each assigning Bank
shall continue to have the benefits and obligations of a “Bank” under Section
2.12, Section 8.04 and Section 8.14 hereof to the extent of any Commitments or
Advances assigned in accordance herewith.
(b)    By executing and delivering an Assignment and Acceptance, the Bank
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this


55

--------------------------------------------------------------------------------





Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto or thereto; and (ii) such assigning Bank makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or the performance or observance by any
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto.
(c)    The Agent, acting solely for this purpose as an agent of the Borrowers,
shall maintain at its address referred to in Section 8.02 a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Banks, and the Commitments of, and principal
amounts of the Advances owing to, each Bank pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be prima facie
evidence of such matters, and the Borrowers, the Agent, and the Banks may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrowers
or any Bank at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee, together with the Notes, if any, subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, and (ii) give prompt notice thereof to the Borrowers.
Within five (5) Business Days after its receipt of such notice, each Borrower,
at its own expense, shall execute and deliver to the Agent in exchange for any
surrendered Note of such Borrower a new Note, if requested, to the order of such
assignee and, if the assigning Bank has retained a Commitment hereunder and
requested a new Note, a new Note of such Borrower to the order of the assigning
Bank. Such new Note or Notes, if requested, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.
(e)    Each Bank may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, Revolving
Credit Commitment, the Advances owing to it and the Notes, if any, held by it);
provided, however, that (i) such Bank’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrowers hereunder) shall
remain unchanged, (ii) such Bank shall remain solely responsible to the
Borrowers, the other Banks and the Agent for the performance of such
obligations, (iii) such Bank shall remain the holder of any such Notes for all
purposes of this Agreement, and (iv) the Borrowers, the Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.01(a) that
affects such participant.


56

--------------------------------------------------------------------------------





(f)    Notwithstanding the foregoing, any Bank may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including, without limitation, rights to payments of principal of and/or
interest on the Advances) to secure obligations of such Bank, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Bank, without prior notice to or
consent of the Borrowers or the Agent; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
SECTION 8.08.     Governing Law; Submission to Jurisdiction; Service of Process.
(a)    This Agreement and the Notes shall be governed by, and construed in
accordance with, the law of the State of New York (without regard for conflict
of law principles that would result in the application of any law other than the
internal law of the State of New York).
(b)    Each of the Agent, each Bank, and each Borrower hereby (i) irrevocably
waives, to the fullest extent that it may effectively do so, the defense of an
inconvenient forum to the maintenance of any action or proceeding brought in
accordance with Section 8.08(c); and (ii) agrees that a final judgment in any
action brought in accordance with Section 8.08(c) or proceeding may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Each Borrower irrevocably consents to the service of process of any of
the aforesaid courts in any such action or proceeding by the mailing or delivery
of a copy of such process to The Corporation Trust Company, as its agent for the
purpose of accepting such process, at Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801.
(c)    Each Borrower irrevocably submits to the exclusive jurisdiction of (A)
any New York State or United States federal court sitting in New York City (and
any appellate court hearing appeals from any such court), (B) any Illinois State
or United States federal court sitting in Chicago, Illinois (and any appellate
court hearing appeals from any such court) and (C) any United States federal
court sitting in Nashville, Tennessee (and any appellate court hearing appeals
from any such court), in each case, in connection with any action or proceeding
arising out of or relating to this Agreement and hereby irrevocably agrees that
all claims in respect of any such action or proceeding shall be heard and
determined in any such New York State court sitting in New York City or Illinois
State court sitting in Chicago, Illinois or, to the extent permitted by law, in
such federal court sitting in New York City, Chicago, Illinois or Nashville,
Tennessee. Each of the Agent and each Bank hereby submits to the non-exclusive
jurisdiction of any New York State or United States federal court sitting in New
York City (and any appellate court hearing appeals from any such court).
(d)    Nothing in this Section 8.08 shall affect the right of any Borrower, the
Agent, or any Bank to serve legal process in any other manner permitted by law.
(e)    Nothing in this Agreement shall affect any right that the Agent or each
Bank may otherwise have to bring any action or proceeding relating to this
Agreement against any Borrower or its properties in the courts of any
jurisdiction.


57

--------------------------------------------------------------------------------





SECTION 8.09.     Caterpillar as Agent for the Borrowers. CFSC hereby appoints
Caterpillar as its agent for purposes of giving notice to or otherwise advising
the Agent or the Banks in such instances where this Agreement calls for notice
or advice from the Borrowers rather than from a specific Borrower (Caterpillar,
in such capacity, being referred to herein as the “Borrower Agent”). The Banks
and the Agent may assume that any advice given to them by Caterpillar in respect
of the Borrowers validly represents the collective decision of the Borrowers,
and the Banks and the Agent may rely upon such advice in all instances.
SECTION 8.10.     Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due under this Agreement or under
any of the Notes in any currency (the “Original Currency”) into another currency
(the “Other Currency”), the parties hereto agree, to the fullest extent
permitted by law, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the Agent could purchase the Original
Currency with the Other Currency on the Business Day preceding that on which
final judgment is given. To the fullest extent permitted by applicable law, the
obligation of any Borrower in respect to any sum due in the Original Currency to
the Agent or any Bank shall, notwithstanding any judgment in an Other Currency,
be discharged only to the extent that on the Business Day following receipt by
the Agent or such Bank, as applicable, of any sum adjudged to be so due in the
Other Currency, the Agent or such Bank, as applicable, may in accordance with
normal banking procedures purchase the Original Currency with the Other
Currency; if the amount of the Original Currency so purchased is less than the
sum originally due to the Agent or such Bank, as applicable, in the Original
Currency, the applicable Borrower or Borrowers agree, as a separate obligation
and notwithstanding any such judgment, to indemnify the Agent or such Bank, as
applicable, against such loss, and if the amount of the Original Currency so
purchased exceeds the sum originally due the Agent or such Bank in the Original
Currency, the Agent or such Bank, as applicable, agrees to remit to the
applicable Borrower or Borrowers such excess.
SECTION 8.11.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. A
facsimile or PDF copy of any signature hereto shall have the same effect as the
original of such signature. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, in respect of documents to be signed by
entities established within the European Union, the Electronic Signature
qualifies as a “qualified electronic signature” within the meaning of the
Regulation (EU) n°910/2014 of the European parliament and of the Council of 23
July 2014 on electronic identification and trust services for electronic
transaction in the internal market as amended from time to time and provided
that nothing herein shall require the Agent to accept Electronic Signatures in
any form or format without its prior written consent. For purposes hereof,
“Electronic Signature” means electronic symbol or


58

--------------------------------------------------------------------------------





process attached to, or associated with, a contract or other record and adopted
by a person or entity with the intent to sign, authenticate or accept such
contract or record.
SECTION 8.12.     Waiver of Jury Trial. EACH BORROWER, THE AGENT AND EACH BANK
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, AMONG ANY OF THE PARTIES HERETO ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY NOTE. ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.
SECTION 8.13.     USA Patriot Act Notification. The following notification is
provided to the Borrowers pursuant to Section 326 of the USA Patriot Act and is
effective for the Agent and each of the Banks:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when any
Borrower opens an account, the Agent and the Banks will ask for the Borrower’s
name, tax identification number (if applicable), business address, and other
information that will allow the Agent and the Banks to identify such Borrower.
The Agent and the Banks may also ask to see such Borrower’s legal organizational
documents or other identifying documents.
SECTION 8.14.     Confidentiality. Each of the Agent and each Bank agrees to
maintain the confidentiality of the Information (as defined below) in accordance
with its customary procedures, so long as such procedures provide for a
reasonable standard of care (with such standard of care being at least the same
standard of care as such Person would exercise to maintain the confidentiality
of its own confidential information), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, members, officers, employees,
agents, advisors and other representatives who are involved in the transactions
contemplated hereby or otherwise have a need to know (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required, in the reasonable determination of
the disclosing party, by any regulatory authority purporting to have
jurisdiction over it or its Affiliates (including any self-regulatory authority,
such as the National Association of Insurance Commissioners) including in
connection with any pledge or assignment permitted under Section 8.07(f), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
administration of the facility and the exercise of any remedies hereunder, or
under any other document related to or executed in connection herewith or
therewith or any action or proceeding relating to this Agreement, or any other
document related to or executed in connection herewith or therewith or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section (except
that such agreement shall not contain the exceptions listed in (i) through (iv)
of this clause (f)), to (i) any assignee of or participant


59

--------------------------------------------------------------------------------





in, or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective party (or its
managers, administrators, trustees, partners, members, directors, officers,
employees, agents, advisors and other representatives), surety, reinsurer,
guarantor or credit liquidity enhancer (or their advisors) to or in connection
with any swap, derivative or other similar transaction under which payments are
to be made by reference to this Agreement, the obligations of the Borrowers
hereunder or payments hereunder, (iii) to any rating agency when required by it
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), or (iv) the CUSIP Service Bureau or any similar
organization (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or any other breach of an
obligation of confidentiality or (y) becomes available to the Agent, any Bank,
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.
For purposes of this Section, “Information” means all information received from
the Borrowers or any of their respective Subsidiaries relating to the Borrowers
or any of their respective Subsidiaries or any of their respective businesses,
other than any such information that is available to the Agent and any Bank on a
nonconfidential basis prior to disclosure by the Borrowers or any of their
respective Subsidiaries, provided that, in the case of information received from
the Borrowers or any of their respective Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information, but in no event less than a reasonable degree of care.


SECTION 8.15.     Treatment of Information.Certain of the Banks may enter into
this Agreement and take or not take action hereunder or thereunder on the basis
of information that does not contain Restricting Information. Other Banks may
enter into this Agreement and take or not take action hereunder or thereunder on
the basis of information that may contain Restricting Information. Each Bank
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning an issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Neither the Agent nor any of its Related Parties shall, by making any
Communications (including Restricting Information) available to a Bank, by
participating in any conversations or other interactions with a Bank or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Agent or any of its Related Parties be
responsible or liable in any way for any decision a Bank may make to limit or to
not limit its access to Restricting Information. In particular, none of the
Agent nor any of its Related Parties (i) shall have, and the Agent, on behalf of
itself and each of its Related Parties, hereby disclaims, any duty to ascertain
or inquire as to whether or not a Bank has or has not limited its access to
Restricting Information, such Bank’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Bank’s compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
any Borrower or Bank or any of their respective Related


60

--------------------------------------------------------------------------------





Parties arising out of or relating to the Agent or any of its Related Parties
providing or not providing Restricting Information to any Bank.
(a)    Each Borrower agrees that (i) all Communications it provides to the Agent
intended for delivery to the Banks whether by posting to the Approved Electronic
Platform or otherwise shall be clearly and conspicuously marked “PUBLIC” if such
Communications do not contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Communications “PUBLIC,” each Borrower shall be deemed to have
authorized the Agent and the Banks to treat such Communications as either
publicly available information or not material information (although, in this
latter case, such Communications may contain sensitive business information and,
therefore, remain subject to the confidentiality undertakings of Section 8.14)
with respect to such Borrower or its securities for purposes of United States
Federal and state securities laws, (iii) all Communications marked “PUBLIC” may
be delivered to all Banks and may be made available through a portion of the
Approved Electronic Platform designated “Public Side Information,” and (iv) the
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information.” Neither
the Agent nor any of its Affiliates shall be responsible for any statement or
other designation by an Borrower regarding whether a Communication contains or
does not contain material non-public information with respect to any of the
Borrowers or their securities nor shall the Agent or any of its Affiliates incur
any liability to any Borrower, any Bank or any other Person for any action taken
by the Agent or any of its Affiliates based upon such statement or designation,
including any action as a result of which Restricting Information is provided to
a Bank that may decide not to take access to Restricting Information. Nothing in
this Section 8.15 shall modify or limit a Bank’s obligations under Section 8.14
with regard to Communications and the maintenance of the confidentiality of or
other treatment of Information.
(b)    Each Bank acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Bank agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Bank’s
Administrative Questionnaire. Each Bank agrees to notify the Agent from time to
time of such Bank’s designee’s e-mail address to which notice of the
availability of Restricting Information may be sent by electronic transmission.
(c)    Each Bank acknowledges that Communications delivered hereunder may
contain Restricting Information and that such Communications are available to
all Banks generally. Each Bank that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Agent and other Banks may have access to Restricting Information that
is not available to such electing Bank. None of the Agent nor any Bank with
access to Restricting Information shall have any duty to disclose such
Restricting Information to such electing Bank or to use such Restricting
Information on behalf of such electing Bank, and shall not be liable for the
failure to so disclose or use, such Restricting Information.
(d)    The provisions of the foregoing clauses of this Section 8.15 are designed
to assist the Agent, the Banks and the Borrowers, in complying with their
respective contractual


61

--------------------------------------------------------------------------------





obligations and applicable law in circumstances where certain Banks express a
desire not to receive Restricting Information notwithstanding that certain
Communications hereunder or other information provided to the Banks hereunder or
thereunder may contain Restricting Information. Neither the Agent nor any of its
Related Parties warrants or makes any other statement with respect to the
adequacy of such provisions to achieve such purpose nor does the Agent or any of
its Related Parties warrant or make any other statement to the effect that
Borrower’s or Bank’s adherence to such provisions will be sufficient to ensure
compliance by such Borrower or Bank with its contractual obligations or its
duties under applicable law in respect of Restricting Information and each of
the Banks and each Borrower assumes the risks associated therewith.
SECTION 8.16.     [Intentionally Omitted].
SECTION 8.17.     No Fiduciary Duty. The Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of the Borrowers, their stockholders
and/or their affiliates. The Borrowers agree that nothing in the Agreement and
the related documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Bank, on the one hand, and the Borrowers, their stockholders or their
affiliates, on the other. Each Borrower acknowledges and agrees that (i) the
transactions contemplated by the Agreement and the related documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Banks, on the one hand, and such Borrower,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Bank has assumed an advisory or fiduciary responsibility in
favor of the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Bank has advised, is currently advising or will advise such Borrower, its
stockholders or its affiliates on other matters) or any other obligation to such
Borrower except the obligations expressly set forth in the Agreement and the
related documents and (y) each Bank is acting solely as principal and not as the
agent or fiduciary of such Borrower, its management, stockholders, creditors or
any other Person. Each Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Borrower agrees that it
will not claim that any Bank has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Bank, in connection with
such transaction or the process leading thereto.
SECTION 8.18.     Arrangers. Any Affiliate of an Arranger may provide the
services of an Arranger for the transactions contemplated hereunder.
SECTION 8.19.     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto and thereto acknowledges that any liability of any Affected
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:


62

--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an Affected
Resolution Authority to any such liabilities arising hereunder or thereunder
which may be payable to it by any party hereto or thereto that is an Affected
Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any applicable Resolution
Authority.


The remainder of this page is intentionally blank; signature pages follow.




63

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.
CATERPILLAR INC.
By /s/ Richard D. Moore
Name: Richard D. Moore
Title: Corporate Treasurer
CATERPILLAR FINANCIAL
SERVICES CORPORATION
By /s/ Patrick T. McCartan
Name: Patrick T. McCartan
Title: Executive Vice President and Chief Financial Officer




Signature Page to Credit Agreement
(Short-Term Facility)

--------------------------------------------------------------------------------





CITIBANK, N.A., as Agent
By /s/ Susan Olsen
Name: Susan Olsen
Title: Vice President






Signature Page to Credit Agreement
(Short-Term Facility)

--------------------------------------------------------------------------------






Banks

CITIBANK, N.A.




By /s/ Susan Olsen
Name: Susan Olsen
Title: Vice President






Domestic Lending Office:
Citibank, N.A.
1 Penns Way, Ops II
New Castle, DE 19720
                        Attention: Securities Processing Analyst
                        Phone: (201) 751-7566
                        Fax: gloriginationops@citi.com




Eurocurrency Lending Office:
Citibank, N.A.
1 Penns Way, Ops II
    New Castle, DE 19720
    Attention: Securities Processing Analyst
Phone: (201) 751-7566
    Fax: gloriginationops@citi.com


Signature Page to Credit Agreement
(Short-Term Facility)



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.




By /s/ Brian Lukehart
Name: Brian Lukehart
Title: Director


Domestic Lending Office:
Bank of America, N.A.
540 West Madison Street
Chicago, IL 60661
Attn: Manish Thakur
Phone: 415-436-3685 Ext 66850
Fax: 972-728-4373


Eurocurrency Lending Office:
Bank of America Merrill Lynch
International Designated Activity Company
26 Elmfield Road
Bromley, Kent, BR1 1LR,
United Kingdom
Attn:  Kevin Grubb / Adi Khambata
Phone: +44-208-313-2655 / 44-208-695-3389
Fax:     +44-208-313-2140






Signature Page to Credit Agreement
(Short-Term Facility)

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.




By /s/ Jonathan R. Bennett
Name: Jonathan R. Bennett
Title: Executive Director


Domestic Lending Office:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
NCC 5, 1st Floor
Newark, DE 19713
                        Attention: Vithal Giri
                        Email: na_cpg@jpmorgan.com
        


Eurocurrency Lending Office:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
NCC 5, 1st Floor
Newark, DE 19713
                        Attention: European Loan Ops
                        Email: European.Loan.Operations@jpmorgan.com



Signature Page to Credit Agreement
(Short-Term Facility)



--------------------------------------------------------------------------------





SOCIÉTÉ GÉNÉRALE






By /s/ Kimberly Metzger
Name: Kimberly Metzger
Title: Director




Domestic Lending Office:
SOCIÉTÉ GÉNÉRALE
245 Park Avenue
New York, NY 10167
Attention: Loan Servicing Group
Phone: 201-839-8450
Fax: 201-839-8115


Eurocurrency Lending Office:
SOCIÉTÉ GÉNÉRALE
245 Park Avenue
New York, NY 10167
Attention: Loan Servicing Group
Phone: 201-839-8450
Fax: 201-839-8115


With a Copy To:


SOCIÉTÉ GÉNÉRALE, Chicago Branch
425 Financial Place
Suite 2400
Chicago, IL 60605
Attention: Kimberly Metzger
Phone: 312-894-6235
Fax: 312-894-6201






Signature Page to Credit Agreement
(Short-Term Facility)

--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.




By /s/ Mark Maloney
Name: Mark Maloney
Title: Authorized Signatory




Domestic Lending Office:
MUFG Union Bank, N.A.
445 S. Figueroa Street
Los Angeles, CA 90071
Attention: U.S. Wholesale Banking
Timothy Cassidy
Phone:     312-696-4668
Fax:     323-724-6198 with a copy to
312-696-4535    


Eurocurrency Lending Office:
MUFG Union Bank, N.A.
445 S. Figueroa Street
Los Angeles, CA 90071
Attention: U.S. Wholesale Banking
Timothy Cassidy
Phone:     312-696-4668
Fax:     323-724-6198 with a copy to
312-696-4535    








Signature Page to Credit Agreement
(Short-Term Facility)

--------------------------------------------------------------------------------






BNP PARIBAS




By /s/ Nader Tannous
Name: Nader Tannous
Title: Managing Director


By /s/ Todd Grossnickle
    Name: Todd Grossnickle
    Title: Director


Domestic Lending Office:
BNP Paribas
155 N. Wacker Drive, Suite 4450
Chicago, IL 60606
Attention: Nader Tannous
Phone: 312-977-1382        
Fax:      312-977-1380    




Eurocurrency Lending Office:
BNP Paribas
155 N. Wacker Drive, Suite 4450
Chicago, IL 60606
Attention: Nader Tannous
Phone: 312-977-1382        
Fax:      312-977-1380    







Signature Page to Credit Agreement
(Short-Term Facility)



--------------------------------------------------------------------------------






THE HONGKONG AND SHANGHAI BANKING
CORPORATION LIMITED




By /s/ Salmina Azmi
Name: Salmina Azmi
Title: Associate, Global Banking




Domestic Lending Office:
The Hongkong and Shanghai Banking Corporation Limited
HSBC Main Building
1 Queen’s Road Central
Hong Kong
Attention: Salmina Azmi
Phone: +852 2288 3755
Fax:    +852 3418 7052




Eurocurrency Lending Office:
The Hongkong and Shanghai Banking Corporation Limited
HSBC Main Building
1 Queen’s Road Central
Hong Kong
Attention: Salmina Azmi
Phone: +852 2288 3755
Fax:    +852 3418 7052


    




Signature Page to Credit Agreement
(Short-Term Facility)



--------------------------------------------------------------------------------






TORONTO-DOMINION BANK, NEW YORK BRANCH




By /s/ Brian MacFarlane
Name: Brian MacFarlane
Title: Authorized Signatory




Domestic Lending Office:
The Toronto-Dominion Bank, New York Branch
                        31 West 52nd Street
                        New York, New York 10019
                        Attention: Brian Pirotta
                        Phone: 416-982-7744
                        Fax: 416-983-0003


Eurocurrency Lending Office:
The Toronto-Dominion Bank, New York Branch
                        31 West 52nd Street
                        New York, New York 10019
                        Attention: Brian Pirotta
                        Phone: 416-982-7744
                        Fax: 416-983-0003












Signature Page to Credit Agreement
(Short-Term Facility)



--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION




By: /s/ Jun Ashley
Name: Jun Ashley
Title: Director


Domestic Lending Office:
Sumitomo Mitsui Banking Corporation, New York Branch
277 Park Avenue, 4th Floor
New York, NY 10017
Attention: Thomas Carroll
Phone: (212) 829-3657
Eurocurrency Lending Office:
Sumitomo Mitsui Banking Corporation, New York Branch
277 Park Avenue, 6th Floor
New York, NY 10017
Attention: Thomas Carroll
Phone: (212) 829-3657














Signature Page to Credit Agreement
(Short-Term Facility)



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION




By /s/ James N. DeVries
Name: James N. DeVries
Title: Senior Vice President




Domestic Lending Office:
U.S. Bank National Association
190 S. LaSalle Street, 9th Floor
Chicago, IL 60604
Attention: James N. DeVries
Phone: 312-325-8885
Fax:    312-325-8754






Eurocurrency Lending Office:
U.S. Bank National Association
190 S. LaSalle Street, 9th Floor
Chicago, IL 60604
Attention: James N. DeVries
Phone: 312-325-8885
Fax:    312-325-8754
 






Signature Page to Credit Agreement
(Short-Term Facility)



--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA




By /s/ David Vishny
Name: David Vishny
Title: Managing Director


Domestic Lending Office:
The Bank of Nova Scotia
44 King Street West
Toronto, ON
M5H1H1, Canada
Attention: Rachelle Duncan
Phone: 212-225-5705
Fax:      212-225-5709




Eurocurrency Lending Office:
The Bank of Nova Scotia
44 King Street West-
Toronto, ON
M5H1H1, Canada
Attention: Rachelle Duncan
Phone: 212-225-5705
Fax:      212-225-5709










Signature Page to Credit Agreement
(Short-Term Facility)



--------------------------------------------------------------------------------






COMMERZBANK AG, NEW YORK BRANCH




By /s/ Matthew Ward
Name: Matthew Ward
Title: Director


By /s/ Robert Sullivan
    Name: Robert Sullivan
    Title: Vice President


Domestic Lending Office:
Commerzbank AG, New York Branch
225 Liberty Street
New York, NY 10281-1050
Attention: Patrick Hartweger
Phone: 212-266-7726
Fax:     212-266-7565




Eurocurrency Lending Office:
Commerzbank AG, New York Branch
225 Liberty Street
New York, NY 10281-1050
Attention: Patrick Hartweger
Phone: 212-266-7726
Fax:     212-266-7565








STANDARD CHARTERED BANK




By /s/ James Beck
Name: James Beck
Title: Associate Director






Domestic Lending Office:
Standard Chartered Bank
1095 Avenue of the Americas, 37th Floor
New York, NY 10036
Attention: Kevin Fox
Phone: 201-706-5313
Fax: 201-706-6722




Eurocurrency Lending Office:
Standard Chartered Bank
1095 Avenue of the Americas, 37th Floor
New York, NY 10036
Attention: Kevin Fox
Phone: 201-706-5313
Fax: 201-706-6722



AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED




By /s/ Cynthia Dioquino
Name: Cynthia Dioquino
Title: Associate Director






Domestic Lending Office:
Australia and New Zealand Banking Group
Limited
277 Park Avenue, 31st Floor    
New York, NY 10172


Attention: Chandan Amarnath/Penny (Yi) Dong
Phone:     212-801-9779/9778    
Fax:     212-536-9265    




Eurocurrency Lending Office:
Australia and New Zealand Banking Group
Limited
277 Park Avenue, 31st Floor    
New York, NY 10172


Attention: Chandan Amarnath/Penny (Yi) Dong
Phone:     212-801-9779/9778    
Fax:
212-536-9265    












THE NORTHERN TRUST COMPANY




By /s/ Keith L. Burson
Name: Keith L. Burson
Title: Senior Vice President




Domestic Lending Office:
The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60603
Attention: Keith L. Burson
Phone:     312-444-3099    
Fax:    312-557-1425    




Eurocurrency Lending Office:
The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60603
Attention: Keith L. Burson
Phone:     312-444-3099    
Fax:    312-557-1425    










BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH




By /s/ Brian Crowley
Name: Brian Crowley
Title: Managing Director


By /s/ Miriam Trautmann
    Name: Miriam Trautmann
    Title: Senior Vice President


Domestic Lending Office:
Banco Bilbao Vizcaya Argentaria, S.A.
New York Branch
1345 Avenue of the Americas, 44th Floor
New York, NY 10105
Attention: Giovanni Del Toro
Phone:     212-728-1622    
Fax:        




Eurocurrency Lending Office:


Banco Bilbao Vizcaya Argentaria, S.A.
New York Branch
1345 Avenue of the Americas, 44th Floor
New York, NY 10105
Attention: Giovanni Del Toro
Phone:     212-728-1622    





LLOYDS BANK CORPORATE MARKETS PLC




By /s/ Kamala Basdeo
Name: Kamala Basdeo
Title: Assistant Vice President
        
By /s/ Tina Wong
        Name: Tina Wong
        Title: Assistant Vice President
Domestic Lending Office:
Lloyds Bank Corporate Markets plc
1095 Avenue of the Americas, 34th Floor
New York, NY 10036
Attention: Carmen Pitts/Eric Ortiz
Phone:    212-895-9541 / 464-746-2676    
Fax:    212-479-2807 / 212-930-5033




Eurocurrency Lending Office:
Lloyds Bank Corporate Markets plc
1095 Avenue of the Americas, 34th Floor
New York, NY 10036
Attention: Carmen Pitts/Eric Ortiz
Phone:    212-895-9541 / 464-746-2676    
Fax:    212-479-2807 / 212-930-5033
 







WESTPAC BANKING CORPORATION




By /s/ Daniel Sutton
Name: Daniel Sutton
Title: Tier Two Attorney


Domestic Lending Office:
Westpac Banking Corporation
575 Fifth Avenue, 39th Floor
New York, NY 10017
Attention: Daniel Sutton
Phone: 212-551-1977         
Fax:     




Eurocurrency Lending Office:
Westpac Banking Corporation
575 Fifth Avenue, 39th Floor
New York, NY 10017
Attention: Daniel Sutton
Phone: 212-551-1977         
Fax:     









Signature Page to Credit Agreement
(Short-Term Facility)



--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENTS
BANK
COMMITMENT
REVOLVING CREDIT COMMITMENT
Citibank, N.A.
$500,000,000.00
$500,000,000.00
Bank of America, N.A.
$500,000,000.00
$500,000,000.00
JPMorgan Chase Bank, N.A.
$500,000,000.00
$500,000,000.00
Société Générale
$500,000,000.00
$500,000,000.00
MUFG Union Bank, N.A.
$300,000,000.00
$300,000,000.00
BNP Paribas
$200,000,000.00
$200,000,000.00
The Hongkong and Shanghai Banking Corporation Limited
$200,000,000.00
$200,000,000.00
Sumitomo Mitsui Banking Corporation
$200,000,000.00
$200,000,000.00
Toronto-Dominion Bank, New York Branch
$200,000,000.00
$200,000,000.00
U.S. Bank National Association
150,000,000,00
$150,000,000.00
The Bank of Nova Scotia
$125,000,000.00
$125,000,000.00
Commerzbank AG, New York Branch
$100,000,000.00
$100,000,000.00
Standard Chartered Bank
$100,000,000.00
$100,000,000.00
Australia and New Zealand Banking Group Limited
$75,000,000.00
$75,000,000.00
The Northern Trust Company
$75,000,000.00
$75,000,000.00
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$50,000,000.00
$50,000,000.00
Lloyds Bank Corporate Markets plc
$50,000,000.00
$50,000,000.00
Westpac Banking Corporation
$50,000,000.00
$50,000,000.00
Total
$3,875,000,000.00
$3,875,000,000.00








SCHEDULE II
COMMITMENT FEE AND APPLICABLE MARGIN TABLE


Basis for Pricing
Level 1
Level II
Level III
Level IV
Level V
 
If the long-term senior, unsecured debt of Caterpillar or CFSC, as applicable,
is rated at least AA- by Standard & Poor’s or at least Aa3 by Moody’s
If the long-term senior, unsecured debt of Caterpillar or CFSC, as applicable,
is rated at least A+ by Standard & Poor’s or at least A1 by Moody’s
If the long-term senior, unsecured debt of Caterpillar or CFSC, as applicable,
is rated at least A by Standard & Poor’s or at least A2 by Moody’s
If the long-term senior, unsecured debt of Caterpillar or CFSC, as applicable,
is rated at least A- by Standard & Poor’s or at least A3 by Moody’s
If the long-term senior, unsecured debt of Caterpillar or CFSC, as applicable,
is rated lower than Level IV by Standard & Poor’s and Moody’s
Commitment Fee Rate
0.20%
0.25%
0.30%
0.35%
0.40%
Applicable Margin for Eurocurrency Rate Advances
1.00%
1.125%
1.25%
1.50%
1.75%
Applicable Margin for Base Rate Advances
0.00%
0.125%
0.25%
0.50%
0.75%








EXHIBIT A
FORM OF NOTE
Dated: __________, 20__
FOR VALUE RECEIVED, the undersigned, [Caterpillar Inc./Caterpillar Financial
Services Corporation] (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________________________________________________

_________________________________________________________________

________________________________ (the “Bank”) for the account of its Applicable
Lending Office (as defined in the Credit Agreement referred to below) the
principal amount of each Advance (as defined below) made by the Bank to the
Borrower pursuant to the Credit Agreement (as defined below) on the last day of
the Interest Period (as defined in the Credit Agreement) occurring on or prior
to the Facility Termination Date (as defined in the Credit Agreement) for such
Advance.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in the currency and to the office of the
Agent specified pursuant to the Credit Agreement, in same day funds. Each
Advance made by the Bank to the Borrower and the maturity thereof, and all
payments made on account of principal thereof, shall be recorded by the Bank
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement (Short-Term Facility) dated as of April 21,
2020, as the same may be amended, restated, supplemented or otherwise modified
from time to time (the “Credit Agreement”) among the Borrower, [names of the
other Borrowers under the Credit Agreement] (together with the Borrower, the
“Borrowers”), the Bank and certain other banks parties thereto, and Citibank,
N.A., as Agent for the Bank and such other banks. The Credit Agreement, among
other things, (i) provides for the making of advances (the “Advances”) by the
Bank to the Borrowers from time to time in an aggregate amount not to exceed at
any time such Bank’s Commitment (as defined in the Credit Agreement) at such
time (the indebtedness of the Borrower resulting from each such Advance to the
Borrower being evidenced by this Promissory Note), and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States (without regard for conflict of law
principles that would result in the application of any law other than the
internal law of the State of New York).
[CATERPILLAR INC./CATERPILLAR
FINANCIAL SERVICES CORPORATION]




By     
Title:






ADVANCES, MATURITIES, AND PAYMENTS OF PRINCIPAL






Date




Type of
Advance


Currency and
Amount of
Advance




Maturity of
Advance
Amount of
Principal
Paid
or Prepaid


Unpaid
Principal
Balance




Notation
Made By
 
 
 
 
 
 
 














EXHIBIT B-1
FORM OF NOTICE OF REVOLVING CREDIT BORROWING
Citibank, N.A., as Agent
for the Banks parties
to the Credit Agreement
referred to below
1615 Brett Rd., Building No. 3
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Lisa Stevens Harary
Ladies and Gentlemen:
The undersigned, [Caterpillar Inc./Caterpillar Financial Services Corporation],
refers to the Credit Agreement (Short-Term Facility) dated as of April 21, 2020,
as the same may be amended, restated, supplemented or otherwise modified from
time to time (the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among the undersigned, [names of the other Borrowers
under the Credit Agreement], certain Banks parties thereto, and Citibank, N.A.,
as Agent for said Banks, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:
(iv)    The Business Day of the Proposed Revolving Credit Borrowing is
__________, 20__.
(v)    The Type of Revolving Credit Advances comprising the Proposed Revolving
Credit Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].
(vi)    The currency of the Proposed Revolving Credit Borrowing is ______.
(vii)    The aggregate amount of the Proposed Revolving Credit Borrowing is
$__________.
(viii)    The Interest Period for each Advance made as part of the Proposed
Revolving Credit Borrowing is [30 days] [_____ month[s]].
(ix)    The proceeds of the Proposed Revolving Credit Borrowing should be
remitted in same day funds to [Account Number, Bank Name, Account Name, ______].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:
(A)    the representations and warranties contained in Section 4.01 [(excluding
those contained in the second sentence of subsection (e) and in subsection (f)
thereof)] [(excluding those contained in the second sentence of subsection (e)
thereof)] [and Section 4.02] are correct, before and after giving effect to the
Proposed Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and
(B)    no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, which constitutes an Event of Default with respect to any Borrower
[or would constitute an Event of Default with respect to any Borrower but for
the requirement that notice be given or time elapse or both].
Very truly yours,


[CATERPILLAR INC./CATERPILLAR
FINANCIAL SERVICES CORPORATION]


By     
Title:



EXHIBIT B-2
FORM OF NOTICE OF ALLOCATION
Citibank, N.A., as Agent
for the Banks parties
to the Credit Agreement
referred to below
1615 Brett Rd., Building No. 3
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Lisa Stevens Harary
Ladies and Gentlemen:
The undersigned, Caterpillar Inc., as Borrower Agent on behalf of itself and
Caterpillar Financial Services Corporation, refers to the Credit Agreement
(Short-Term Facility), dated as of April 21, 2020, as the same may be amended,
restated, supplemented or otherwise modified from time to time (the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the Borrowers, certain Banks parties thereto, and Citibank, N.A., as Agent
for said Banks, and hereby gives you notice, pursuant to Section 2.01(b) of the
Credit Agreement that the Borrowers request a re-allocation of the Total
Commitment, and in that connection sets forth below the information relating to
such re‑allocation as required by Section 2.01(b) of the Credit Agreement:
(i)    The Business Day of the proposed re-allocation is ________, 20__.
(ii)    The Allocation for each of Caterpillar Inc. and Caterpillar Financial
Services Corporation after giving effect to such re-allocation is as follows:
Borrower                    Allocation
Caterpillar Inc.                        $________
Caterpillar Financial Services Corporation            $________


Very truly yours,

CATERPILLAR INC.




By: __________________________
    Title:







--------------------------------------------------------------------------------






EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated _______________, 20__

Reference is made to the Credit Agreement (Short-Term Facility) dated as of
April 21, 2020, as the same may be amended, restated, supplemented or otherwise
modified from time to time (the “Credit Agreement”) among Caterpillar Inc. and
Caterpillar Financial Services Corporation (the “Borrowers”), the Banks (as
defined in the Credit Agreement), and Citibank, N.A., as Agent for the Banks
(the “Agent”). Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein with the same meaning.
_____________ (the “Assignor”) and ___________________ (the “Assignee”) agree as
follows:
1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the percentage interest
specified on Schedule 1 hereto in and to all of the Assignor’s rights and
obligations under the Credit Agreement as of the date hereof (after giving
effect to any other assignments thereof made prior to the date hereof, whether
or not such assignments have become effective, but without giving effect to any
other assignments thereof also made on the date hereof), including, without
limitation, such percentage interest in (i) the Assignor’s Commitment and
Revolving Credit Commitment, which on the date hereof (after giving effect to
any other assignments thereof made prior to the date hereof, whether or not such
assignments have become effective, but without giving effect to any other
assignments thereof also made on the date hereof) are in the dollar amounts
specified as the Assignor’s Commitment and Revolving Credit Commitment on
Schedule 1 hereto, which Commitment is allocated between Caterpillar and CFSC,
the Assignor’s Allocated Commitment for each such Borrower as of the date hereof
being set forth on Schedule 1 hereto; (ii) the aggregate outstanding principal
amount of Advances owing to the Assignor by each Borrower, which on the date
hereof (after giving effect to any other assignments thereof made prior to the
date hereof, whether or not such assignments have become effective, but without
giving effect to any other assignments thereof also made on the date hereof) is
in the dollar amount specified as the aggregate outstanding principal amount of
Advances owing to the Assignor from such Borrower on Schedule 1 hereto; and
(iii) the Notes, if any, held by the Assignor.
2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv)


1

--------------------------------------------------------------------------------





attaches the Notes, if any, referred to in paragraph 1 above and requests that
the Agent exchange each such Note from each Borrower for a new Note executed by
such Borrower payable to the order of the Assignee or new Notes executed by such
Borrower payable to the order of the Assignee and the Assignor, as applicable.
3.    Following the execution of this Assignment and Acceptance by the Assignor
and the Assignee, it will be delivered to the Agent for acceptance by the Agent.
The effective date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Agent, unless a later date therefor is specified on
Schedule 1 hereto (the “Effective Date”).
4.    Upon such acceptance by the Agent, as of the Effective Date, (i) the
Assignee shall, in addition to the rights and obligations under the Credit
Agreement held by it immediately prior to the Effective Date, have the rights
and obligations under the Credit Agreement that have been assigned to it
pursuant to this Assignment and Acceptance and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
5.    Upon such acceptance by the Agent, from and after the Effective Date, the
Agent shall make all payments under the Credit Agreement and the Notes, if any,
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest, and Commitment Fees with respect thereto) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement and the Notes, if any, for periods prior
to the Effective Date directly between themselves.
6.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York (without regard for conflict
of law principles that would result in the application of any law other than the
internal law of the State of New York).
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.



Schedule 1
to
Assignment and Acceptance
Dated __________, 20__
Section  1.
Percentage Interest:                        __________%
Assignor’s Commitment:                    $_________
Assignor’s Revolving Credit Commitment:            $_________

(a) Allocated Commitment
        to Caterpillar                     $_________
(b) Allocated Commitment
        to CFSC                         $_________
Aggregate Outstanding Principal
Amount of Revolving Credit Advances owing to the
    Assignor by:
(a) Caterpillar                             $_________
(b) CFSC                                 $_________
Section  2.
Notes, if any, payable to the order
    of the Assignee
(a) Borrower: Caterpillar
Dated:    _____________, 20__

(b) Borrower: CFSC
Dated:    _____________, 20__

Notes, if any, payable to the order
    of the Assignor
(a) Borrower: Caterpillar
Dated:    _____________, 20__

(b) Borrower: CFSC
Dated:    _____________, 20__

Section  3.
Effective Date :                        ________, 20__
Section  4.
Domestic Lending Office                    ______________
Eurocurrency Lending Office                    ______________

[NAME OF ASSIGNOR]

By:___________________________
Title:

[NAME OF ASSIGNEE]

By:___________________________
Title:
Consented to and Accepted this _____ day
of _________________, 20__


[NAME OF AGENT], as Agent
By:___________________________
Title:


Agreed to this    _____ day
of _____________, 20__

CATERPILLAR INC.
By:___________________________
Title:
CATERPILLAR FINANCIAL SERVICES CORPORATION
By:___________________________
Title:



EXHIBIT D
FORM OF OPINION OF COUNSEL
FOR EACH OF CATERPILLAR AND CFSC
[Closing Date]


To the Banks listed on Schedule I hereto
and to Citibank, N.A., as Agent



Re: [Name of Applicable Borrower]


Ladies and Gentlemen:
I am in-house counsel for [Name of Applicable Borrower], a Delaware corporation
(the “Borrower”), and give this opinion pursuant to Section 3.01(d) of the
Credit Agreement (Short-Term Facility) dated as of April 21, 2020 (the “Credit
Agreement”), among the Borrower, [Caterpillar Inc./Caterpillar Financial
Services Corporation], the Banks parties thereto, and Citibank, N.A., as Agent
for said Banks. Terms defined in the Credit Agreement are used herein as therein
defined.
I have examined the Credit Agreement; the documents furnished by the Borrower
pursuant to Article III of the Credit Agreement; the [[Restated] Certificate of
Incorporation] of the Borrower and any amendments thereto, as currently in
effect (the “Charter”); and the [bylaws] of the Borrower and any amendments
thereto, as currently in effect (the “Bylaws”). In addition, I have examined the
originals, or copies certified to my satisfaction, of such other corporate
records of the Borrower, certificates of public officials, and agreements,
instruments and other documents, and have conducted such other investigations of
fact and law, as I have deemed necessary or advisable for purposes of this
opinion letter.
In rendering my opinion, I have assumed the due authorization, execution and
delivery of each document referred to herein by all parties to such document
other than the Borrower.
Based upon the foregoing, and subject to the comments and qualifications set
forth below, it is my opinion that:
1.    The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is duly qualified to
transact business and is in good standing as a foreign corporation in each of
the jurisdictions listed in Schedule II to this opinion letter.
2.    The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes to be executed by it are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene, or constitute a default under (i) the Charter or the Bylaws or (ii)
in any material respect, the General Corporation Law of the State of Delaware or
any United States Federal or [New York State][Tennessee] law, rule or regulation
applicable to the Borrower (I express no opinion relating to the United States
federal securities laws or any state securities or Blue Sky laws), (iii) any
agreement filed as an exhibit to the Borrower’s annual report on Form 10-K,
filed with the U.S. Securities and Exchange Commission (the “Commission”) on
February 14, 2019, or any agreement filed or incorporated by reference as an
exhibit to a filing of the Borrower under Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended, with the Commission from February
14, 2019 up to and including the date hereof, or (iv) any material judgment,
injunction order or decree binding upon the Borrower.
3.    No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body of the United States[,][or]
the State of Delaware [or the State of New York] that in my experience would
normally be applicable to general business entities is required for the
execution, delivery and performance by the Borrower of the Credit Agreement and
the Notes to be executed by it (but I express no opinion relating to any state
securities or Blue Sky laws).
4.    The Credit Agreement and its Notes have been duly executed and delivered
by a duly authorized officer of the Borrower. Assuming that the Agent and each
Bank party to the Credit Agreement as of the date hereof have duly executed and
delivered the Credit Agreement and that each such Bank has notified the Agent
that such Bank has executed the Credit Agreement, the Notes executed and
delivered by the Borrower on or prior to the date hereof are, and any other
Notes when executed and delivered by the Borrower pursuant to the terms of the
Credit Agreement will be, the valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms.
5.    There is no pending or, to my actual knowledge, threatened action or
proceeding affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator, which purports to affect the legality,
validity or enforceability of the Credit Agreement or any Note or which is
reasonably likely to materially adversely affect (i) the financial condition or
operations of the Borrower and its consolidated Subsidiaries taken as a whole or
(ii) the ability of the Borrower to perform its obligations under the Credit
Agreement and the Notes to be executed by it.
Insofar as the foregoing opinions relate to the valid existence and good
standing of the Borrower, they are based solely on the certificates from public
officials attached hereto as Exhibit A. Insofar as the foregoing opinions relate
to the validity, binding effect or enforceability of any agreement or obligation
of the Borrower, such opinions are subject to (i) applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity and (ii) limitations under applicable law or public policy
on waivers of rights or defenses.
I express no opinion as to (i) Sections 2.13 and 8.05 of the Credit Agreement,
insofar as they provide that any Bank purchasing a participation from another
Bank pursuant thereto may exercise set-off or similar rights with respect to
such participation or that any Affiliate of a Bank may exercise set-off or
similar rights with respect to such Bank’s claims under the Credit Agreement or
the Notes; (ii) Section 2.12(c), 7.09 or 8.04(c), to the extent that any such
section may be construed as requiring indemnification with respect to a claim,
damage, liability or expense incurred as a result of any violation of law by a
Bank or the Agent; (iii) Section 8.08(c) of the Credit Agreement, insofar as
such provision relates to the subject matter jurisdiction of the United States
District Court to adjudicate any controversy related to the Credit Agreement; or
(iv) Sections 8.10 or 8.12, the last sentence of Section 8.08(b) of the Credit
Agreement or (v) clauses (B) and (C) of Section 8.08(c) of the Credit Agreement,
insofar as either such clause relates to the submission to jurisdiction in any
Illinois State or United States federal court sitting in Chicago, Illinois (and
any appellate court hearing appeals from any such court) or any United States
federal court sitting in Nashville, Tennessee (and any appellate court hearing
appeals from any such court), as applicable.
For the purposes of my opinion above as it pertains to the enforceability of the
provisions contained in Section 8.08 of the Credit Agreement pursuant to which
the parties thereto agree that the laws of the State of New York shall govern
such documents, I have assumed that the parties did not enter into any of the
agreements described herein with knowledge or deliberate ignorance of the
illegality of such document in its place of performance.
[For Cat Financial:][I am qualified to practice law in the State of Tennessee
and do not purport to be an expert on, or to express any opinion concerning, any
laws other than the law of the State of Tennessee, the General Corporation Law
of the State of Delaware and the federal law of the United States. Insofar as
the opinions expressed in paragraphs 2, 3 and 4 above relate to matters which
are governed by the laws of the State of New York, I have assumed for purposes
of rendering such opinions that the applicable laws of the State of New York are
substantially identical to the laws of the State of Tennessee.]
[For Caterpillar Inc.:] [In rendering the opinion in numbered paragraph 2, I
have assumed that to the extent any document referred to in clause (iii) of
numbered paragraph 2 is governed by the law of a jurisdiction other than those
referred to in the following paragraph, such document would be interpreted in
accordance with its plain meaning.]
[The foregoing opinions are limited to the federal law of the United States of
America, the law of the State of [New York][Tennessee] and the General
Corporation Law of the State of Delaware.]
This opinion letter is limited to the matters expressly set forth herein, and no
opinion is implied or may be inferred beyond the matters expressly set forth
herein. The opinions expressed herein are being delivered to you as of the date
hereof in connection with the transactions described hereinabove and are solely
for your benefit in connection with the transactions described hereinabove and
may not be relied on, used, circulated, quoted or otherwise referred to in any
manner or for any purpose by any other Person, nor any copies published,
communicated or otherwise made available in whole or in part to any other Person
without my specific prior written consent, except that (A) you may furnish
copies hereof, (i) to your independent auditors and attorneys, (ii) upon the
request of any state or federal authority or official having regulatory
jurisdiction over you, (iii) pursuant to order or legal process of any court or
governmental agency and (iv) to any of your permitted or prospective assigns
and/or participants in respect of the Credit Agreement and (B) assignees that
become Banks party to the Credit Agreement pursuant to Section 8.07 thereof may
rely on this opinion as if addressed to them on the date hereof, on the
condition and understanding that (i) this opinion letter speaks only as of the
date hereof as described below and (ii) any such reliance by a future assignee
must be actual and reasonable under the circumstances existing at the time such
person becomes an assignee, including any changes in law, facts or any other
developments known to or reasonably knowable by such person at such time. I
assume no obligation to advise you or any other person, or to make any
investigations, as to any legal developments or factual matters arising
subsequent to the date hereof that might affect the opinions expressed herein.
Very truly yours,




Schedule I


 
 
 
 
 
 
 
 
 



 



 

Schedule II






[Caterpillar Inc.
Alabama
Arizona
California
Georgia
Illinois
Indiana
Kentucky
Minnesota
Mississippi
Nebraska
North Carolina
South Carolina
Tennessee
Texas
Virginia
Wisconsin]










[Cat Financial
Tennessee]











Exhibit A
Good Standing Certificates
See attached.





EXHIBIT E
[RESERVED]










EXHIBIT F-1

FORM OF COMPLIANCE CERTIFICATE
CATERPILLAR INC.
To:    The Banks which are parties to the
    Credit Agreement described below
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement (Short-Term Facility) dated as of April 21, 2020, as the same may be
amended, restated, supplemented or otherwise modified from time to time (the
“Agreement”) among Caterpillar Inc., Caterpillar Financial Services Corporation
(collectively, the “Borrowers”), the Banks party thereto, and Citibank, N.A., as
agent for the Banks. Capitalized terms used and not otherwise defined herein
shall have the meanings attributed to such terms in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ______________ of Caterpillar Inc. (the “Borrower”).
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default with respect to the Borrower during or at the end of the accounting
period covered by the attached financial statements or as of the date hereof.
4.    As required pursuant to Section 5.03 of the Agreement, the Borrower’s
Consolidated Net Worth, as of the end of the accounting period covered by the
attached financial statements, is at least $9,000,000,000 as shown below.
a.
Consolidated Net Worth            $__________



(i)
Stockholders’ equity            $__________

(ii)
Accumulated Other

Comprehensive Income        $__________
(iii)
Pension and other post-retirement

benefits balance within
Accumulated Other Comprehensive
Income                    $__________


The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered this _____ day of
__________, 20__.
CATERPILLAR INC.


By:___________________________
Name:
Title:



EXHIBIT F-2

FORM OF COMPLIANCE CERTIFICATE
CATERPILLAR FINANCIAL SERVICES CORPORATION
To:    The Banks which are parties to the
    Credit Agreement described below
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement (Short-Term Facility) dated as of April 21, 2020, as the same may be
amended, restated, supplemented or otherwise modified from time to time (the
“Agreement”) among Caterpillar Inc. and Caterpillar Financial Services
Corporation (collectively, the “Borrowers”), the Banks party thereto, Citibank,
N.A., as agent for the Banks. Capitalized terms used and not otherwise defined
herein shall have the meanings attributed to such terms in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ______________ of Caterpillar Financial Services
Corporation (the “Borrower”).
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default with respect to the Borrower during or at the end of the accounting
period covered by the attached financial statements or as of the date hereof.
4.    As required pursuant to Section 5.04(a) of the Agreement, the Borrower’s
ratio (the “Leverage Ratio”) of CFSC Consolidated Debt to CFSC’s Consolidated
Net Worth, equal to the average of the Leverage Ratios as determined on the last
day of each of the six preceding calendar months, as of the end of the
accounting period covered by the attached financial statements, is not greater
than 10.0 to 1, as shown below.
a.    CFSC Consolidated Debt*                $__________
b.    CFSC’s Consolidated
Net Worth*                         $__________
c.
Leverage Ratio (6-month moving average)         __________

d.
Leverage Ratio (at December 31, 20__)        ___________

* At end of current accounting period
5.    As required pursuant to Section 5.04(b) of the Agreement, the ratio of (1)
the Borrower’s profit excluding income taxes, Interest Expense and Net
Gain/(Loss) From Interest Rate Derivatives to (2) Interest Expense, computed as
of the end of the calendar quarter covered by the attached financial statements
for the rolling four-quarter period then most recently ended, is not less than
1.15 to 1, as shown below.
a.
Profit excluding income taxes, Interest
Expense and excluding Net Gain/(Loss)
From Interest Rate Derivatives             $__________



b.
Interest Expense                    $__________

    
c.
Ratio of profit excluding income taxes,
Interest Expense and Net Gain/(Loss)
From Interest Rate Derivatives to
Interest Expenses (a÷b)                 __________



The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered this _____ day of
__________, 20__.
CATERPILLAR FINANCIAL SERVICES CORPORATION


By:___________________________
Name:
Title:


2